 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.6(a)

EXECUTION COPY


 

--------------------------------------------------------------------------------

 
PURCHASE AGREEMENT
 


 
BY AND BETWEEN
 


 
CHURCHILL FINANCIAL HOLDINGS LLC
 
and
 
RESOURCE TRS II, INC.
 
 
Dated as of February 11, 2011
 
 

--------------------------------------------------------------------------------

 
 
 
 

--------------------------------------------------------------------------------

 

 
TABLE OF CONTENTS


   
PAGE
BACKGROUND
1
TERMS AND CONDITIONS
1
1.
DEFINITIONS
1
2.
SALE AND PURCHASE; CLOSING
10
 
2.1   Closing Location, Date
10
 
2.2   Sale and Purchase
10
 
2.3   Closing Deliveries
11
 
2.4   Purchase Price
12
 
2.5   Termination, Assignment and Assumption of Contracts
12
3.
REPRESENTATIONS AND WARRANTIES OF SELLER
13
 
3.1   Seller
13
 
3.2   CPAM
14
4.
REPRESENTATIONS AND WARRANTIES OF BUYER
22
 
4.1   Corporate Status
22
 
4.2   Authorization
22
 
4.3   Consents and Approvals
22
 
4.4   Finder’s Fees
23
 
4.5   Legal Proceedings and Compliance with Law
23
 
4.6   Financing
23
 
4.7   Investment Representations
23
 
4.8   No Disqualification
23
 
4.9   Buyer as Collateral Manager
23
 
4.10 Disclaimer of Implied Representations or Warranties
24
5.
COVENANTS OF THE PARTIES
24
 
5.1   Interim Covenants
24
 
5.2   Access to Information
25
 
5.3   Interim Notices to Buyer
25
 
5.4   Consents
26
 
5.5   No Solicitation
26
 
5.6   Update of Disclosure Letters
26
 
5.7   Fulfillment of Closing Conditions
27
 
5.8   Public Announcements
27
 
5.9   Tax Matters
28
 
5.10 Confidentiality
31


 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(Continued)

 

    Page  
5.11   Assistance
32
 
5.12   Expenses
32
 
5.13   Employees
32
 
5.14   Pre-Closing Distributions
33
 
5.15   Post-Closing Remittances
33
 
5.16   "Churchill" Name; URLs
33
6.
CONDITIONS PRECEDENT TO OBLIGATIONS OF BUYER
33
 
6.1   Agreements and Covenants
34
 
6.2   Required Seller Deliverables
34
 
6.3   Legality
34
 
6.4   No Seller Material Adverse Effect
34
 
6.5   Representations and Warranties
34
7.
CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLER
34
 
7.1   Representations and Warranties
34
 
7.2   Agreements and Covenants
34
 
7.3   Required Buyer Deliverables
35
 
7.4   Legality
35
8.
INDEMNIFICATION
35
 
8.1   By Seller
35
 
8.2   By Buyer
35
 
8.3   Procedure for Claims
36
 
8.4   Claims Period
38
 
8.5   Third Party Claims
38
 
8.6    Materiality
39
 
8.7   Exclusive Remedy
39
 
8.8   Tax Benefits
39
 
8.9   Insurance Benefits
39
 
8.10  Seller's Indemnity Performance Covenant
39
 
8.11  Buyer's Indemnity Performance Covenant
39
9.
TERMINATION
40
 
9.1   Grounds for Termination
40
 
9.2   Effect of Termination
40
10.
GENERAL MATTERS
40


 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(Continued)



   
Page
 
10.1  Contents of Agreement
40
 
10.2  Amendment, Parties in Interest, Assignment, Etc
40
 
10.3  Further Assurances
41
 
10.4  Interpretation
41
 
10.5  Counterparts
42
 
10.6  Disclosure Letters
42
 
10.7  Negotiated Agreement
42
 
10.8  Severability
42
 
10.9  Specific Performance
43
11.
NOTICES
43
12.
GOVERNING LAW
44
13.
NO RIGHT OF SET OFF
44





 
 

--------------------------------------------------------------------------------

 


 
 
PURCHASE AGREEMENT
 
This PURCHASE AGREEMENT (this “Agreement”) dated as of February 11, 2011, by and
between Churchill Financial Holdings LLC, a Delaware limited liability company
(“Seller”,) and Resource TRS II, Inc., a [           ] (“Buyer” and, together
with Seller, the “Parties,” and, individually, each a “Party”).  Certain other
terms are used herein as defined below in Article 1 or elsewhere in this
Agreement.
 
Background
 
Seller owns 100% of the total outstanding membership interests in Churchill
Pacific Asset Management LLC, a Delaware limited liability company and successor
by merger to Centre Pacific LLC  (“CPAM”).  This Agreement sets forth the terms
and conditions upon which Buyer will purchase all of the outstanding membership
interests of CPAM (the “Purchased Securities”) from the Seller at the Closing.
 
Terms and Conditions
 
NOW, THEREFORE, the Parties, intending to be legally bound hereby, for good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and in consideration of the mutual covenants contained herein,
hereby agree as follows:
 
1. Definitions.
 
For convenience, certain terms used in more than one part of this Agreement are
listed in alphabetical order and defined or referred to below (such terms as
well as any other terms defined elsewhere in this Agreement shall be equally
applicable to both the singular and plural forms of the terms defined).
 
“Acquisition Proposal” is defined in Section 5.5.
 
“Action” is defined in Section 8.5.
 
“Advisers Act” means the Investment Advisers Act of 1940, as amended from time
to time, and the rules and regulations of the Securities and Exchange Commission
promulgated under it.
 
“Affiliates” means, with respect to a particular Person, any other Persons
directly or indirectly, controlling, controlled by or under common control with
such particular Person.
 
“Agreement” means this Agreement, the Schedules, the Exhibits, and the Seller’s
Disclosure Letter.
 
“Balance Sheet Date” is defined in Section 3.2(d).
 
 
 

--------------------------------------------------------------------------------

 
 
“Benefit Plan” means, with respect to CPAM, all employment, compensation,
vacation, bonus, deferred compensation, incentive compensation, stock purchase,
stock option, stock appreciation right or other stock-based incentive,
severance, change-in-control or termination pay, hospitalization or other
medical, disability, life or other insurance, supplemental unemployment
benefits, profit-sharing, pension or retirement plans or any other programs,
arrangements, or employee benefit plans within the meaning of Section 3(3) of
ERISA, (x) sponsored, maintained or contributed to or required to be contributed
to by CPAM or any ERISA Affiliate or (y) in which CPAM has any present or
expects to have any future Liability, and any related or separate Contracts,
plans, trusts, programs, policies and arrangements that provide benefits of
economic value to (i) any (A) present employee or director of CPAM or (B) former
employee or director of CPAM who was employed by or performed services for CPAM
after the date Seller acquired CPAM, or (C) beneficiary, dependent or assignee
of any such present or former employee or director or (ii) to each Seller's
Knowledge, any former employee or director of CPAM who was employed by or
performed services for CPAM prior to the acquisition by Seller of CPAM, or
beneficiary, dependent or assignee of any such former employee or director of
CPAM.
 
“Business Day” means any day other than a Saturday or Sunday, or a day on which
the banking institutions of the City of New York, New York are authorized or
obligated by Law or executive order to close.
 
“Buyer” is defined above in the preamble.
 
“Buyer Closing Certificate” means a certificate executed by Buyer certifying
that Buyer has satisfied those conditions precedent to the Closing set forth in
Sections 7.1 and 7.2, and such certificate shall be deemed a representation of
Buyer for the purposes of Article 8.
 
"Buyer Guaranty" means the guaranty of Resource Capital Corp. dated the date
hereof guaranteeing the obligations of Buyer hereunder for the benefit of
Seller.
 
“Buyer Material Adverse Effect” means an event, occurrence or development (or a
series of events, occurrences or developments) that has had a material adverse
effect upon the ability of Buyer to execute or deliver the Transaction
Documents, to perform any of its obligations under the Transaction Documents or
to consummate any of the transactions contemplated by this Agreement or any
other Transaction Document; provided, however, that none of the following shall
be deemed, either alone or in combination, to constitute, and none of the
following shall be taken into account in determining whether there has been or
will be, a Buyer Material Adverse Effect: (a) general conditions affecting the
United States economy or financial markets or the loan market; (b) any failure
by Buyer to meet any internal or published projections, forecasts, or revenue or
earnings predictions for any period ending on or after the date of this
Agreement; (c) any event, occurrence or development resulting from or relating
to (i) compliance with the terms of, or the taking of any action required by,
this Agreement, (ii) the announcement of this Agreement, (iii) any change in
accounting requirements or principles, or the interpretation or enforcement
thereof, (iv) actions required to be taken under applicable Laws, or (v) changes
after the date hereof in laws, rules or regulations of general applicability in
the industry in which Buyer operates or (d) acts of war, terrorism, or other
similar material conflict.
 
Confidential
 
 
- 2 -

--------------------------------------------------------------------------------

 
“Charter Documents” means with respect to any Person that is not a natural
Person, such Person’s certificate or articles of incorporation, certificate
defining the rights and preferences of securities, articles of organization,
certificate of formation, operating agreement, general or limited partnership
agreement, certificate of limited partnership, joint venture agreement or any
other similar document governing such Person.
 
“Churchill Assets” means (i) any license or sub-license to use the name
"Churchill" or any derivative thereof or the Licensed Marks or Licensed Shared
Marks (as each such term is defined in the Financial License Agreement), (ii)
any URLs that are used by CPAM in the CPAM Business, and (iii) all furniture,
fixtures and equipment in the CPAM offices located in Los Angeles, California
where the CPAM Business is currently being conducted.
 
“Claim Notice” is defined in Section 8.3(a).
 
“Claim Response” is defined in Section 8.3(a).
 
“Closing” is defined in Section 2.1.
 
“Closing Date” is defined in Section 2.1.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Confidential Information” means any confidential or proprietary information of
a Party, or that of any Affiliate of such Party, that is used in its business,
including without limitation analyses, personnel information, know-how, data,
databases, customer and client lists, customer and client information (including
principal contacts, addresses and telephone numbers, purchasing history,
demographics, payment information and any other information), any relationships
with customers, clients, suppliers and any other Persons who have, or have had,
business dealings with such Party’s or Affiliate’s business and investment
research and reports, but shall not include information that (a) is or becomes
available to the receiving Party or its representatives from a source other than
the disclosing Party, provided such source is not known by the receiving Party
to be bound by a confidentiality agreement with the disclosing Party prohibiting
such disclosure, (b) is or becomes generally available to the public other than
by reason of an act or omission of the receiving Party and/or (c) was or is
independently developed by the receiving Party or its representatives.
 
“Contract” means any written or oral contract, agreement, lease, instrument, or
other commitment, arrangement or undertaking that is binding on any Person or
its property under any applicable Law.
 
Confidential
 
- 3 -

--------------------------------------------------------------------------------

 
 
“Court Order” means any judgment, decree, injunction, order, ruling, writ,
citation or award of any nature whatsoever of any Governmental Body or other
authority that is binding on any Person or its property under applicable Law.
 
“CPAM” is defined in the background section.
 
“CPAM Business” means the entire business and operations of CPAM as of the date
hereof other than the Churchill Assets.


“CPAM CLO Documents” means, collectively, the CPAM Collateral Management
Agreements, the CPAM Collateral Administration Agreements and the CPAM
Indentures.


“CPAM Collateral Administration Agreements" mean each of (i) the Collateral
Administration Agreement dated as of July 10, 2007 between San Gabriel CLO I
Ltd. as Issuer, CPAM as Collateral Manager and Vertus Group, LP as Collateral
Administrator, (ii) the Collateral Administration Agreement dated as of January
24, 2007 between Shasta CLO I Ltd. as Issuer, CPAM as Collateral Manager and The
Bank of New York Mellon Trust Company, National Association as Collateral
Administrator, (iii) the Collateral Administration Agreement dated as of
November 21, 2006 between Sierra CLO II Ltd. as Issuer, CPAM as Collateral
Manager and The Bank of New York Mellon Trust Company, National Association as
Collateral Administrator, (iv) the Collateral Administration Agreement dated as
of December 21, 2004 between Whitney CLO I Ltd. as Issuer, CPAM as Collateral
Manager and JPMorgan Chase Bank, National Association as Collateral
Administrator, and (v) the Collateral Administration Agreement dated as of March
9, 2004 between Olympic CLO I Ltd. as Issuer, CPAM as Collateral Manager and
JPMorgan Chase Bank, National Association as Collateral Administrator.


“CPAM Collateral Management Agreements” means, collectively, (i) the Collateral
Management Agreement dated March 9, 2004 between CPAM and Olympic CLO I Ltd.,
(ii) the Collateral Management Agreement dated December 21, 2004 between CPAM
and Whitney CLO I Ltd., (iii) the Collateral Management Agreement dated
November 21, 2006 between CPAM and Sierra CLO II Ltd., (iv) the Collateral
Management Agreement dated January 24, 2007 (the "Shasta Collateral Management
Agreement") between CPAM and Shasta CLO I Ltd. and (v) the Collateral Management
Agreement dated July 10, 2007 between CPAM and San Gabriel CLO I Ltd., in each
case as the same may be amended, supplemented or otherwise modified from time to
time.
 
“CPAM Indentures” means, collectively, (i) the Indenture dated March 9, 2004
among Olympic CLO I Ltd., as Issuer, and the Co-Issuer and Trustee named
therein, (ii) the Indenture dated December 21, 2004 among Whitney CLO I Ltd., as
Issuer, and the Co-Issuer and Trustee named therein, (iii) the Indenture dated
November 21, 2006 among Sierra CLO II Ltd., as Issuer, and the Co-Issuer and
Trustee named therein, (iv) the Indenture dated January 24, 2007 among Shasta
CLO I Ltd., as Issuer, and the Co-Issuer and Trustee named therein, and (v) the
Indenture dated July 10, 2007 among San Gabriel CLO I Ltd., as Issuer, and the
Co-Issuer and Trustee named therein, in each case as the same may be amended,
supplemented or otherwise modified from time to time.
 
Confidential


 
- 4 -

--------------------------------------------------------------------------------

 
 
“CPAM Employee” means any individual employed by CPAM at Closing or whose
employment was terminated at or prior to Closing pursuant to Section 5.13.
 
“CPAM Lease” means the property lease dated February 16, 2005, to which CPAM is
a party for the property at which the CPAM Business is conducted, located in Los
Angeles, California.
 
“CPAM Manager” is defined in Section 3.2(p).
 
“CPAM Required Consents” is defined in Section 3.2(b).
 
“Cut-Off Time” is defined in Section 2.1.
 
“Damages” means any Liabilities, claims, demands, judgments, losses, costs,
damages or expenses whatsoever (including reasonable attorneys’, consultants’
and other professional fees and disbursements) of every kind, nature and
description; provided, however, that “Damages” shall not include any (i)
punitive or special damages or (ii) consequential damages other than the loss of
the management fee income under the CPAM Collateral Management Agreements.
 
“Deductible Amount” is defined in Section 8.3(c).
 
“Default” means (a) a breach, default or violation, (b) the occurrence of an
event that with or without the passage of time or the giving of notice, or both,
would constitute a breach, default or violation or cause an Encumbrance to
arise, or (c) with respect to any Contract, the occurrence of an event that with
or without the passage of time or the giving of notice, or both, would give rise
to a right of termination, cancellation, amendment, renegotiation or
acceleration or a right to receive damages or a payment of penalties.
 
“Dodd-Frank Act” means the Dodd-Frank Wall Street Reform and Consumer Protection
Act.
 
“Encumbrances” means any lien, mortgage, security interest, pledge, restriction
on transferability, defect of title or other claim, charge or encumbrance of any
nature whatsoever on any property or property interest, including any
restriction on the use, voting, transfer, receipt of income or other exercise of
any attributes of ownership.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
 
“ERISA Affiliate” means, with respect to a Person, any other Person that,
together with such Person, is or was at any time treated as a single employer
under Section 414 of the Code or Section 4001 of ERISA.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
Confidential


 
- 5 -

--------------------------------------------------------------------------------

 
 
“Expiration Date” is defined in Section 8.4.
 
“Financial License Agreement” means the Financial License Agreement dated as of
March 27, 2007 between Churchill Brand Holdings LLC, as licensor, and Churchill
Financial Holdings LLC, as licensee.
 
“Financial Statements” is defined in Section 3.2(d).
 
“Fund Entities” means Olympic CLO I Ltd., Whitney CLO I Ltd., Sierra
CLO II Ltd., Shasta CLO I Ltd. and San Gabriel CLO I Ltd.
 
“Funds Flow Memorandum” means a memorandum prepared by Seller, and approved by
Buyer, that sets forth the cash disbursements required to be made by each Party
at Closing with respect to the Transactions, including the cash payments to be
made by Buyer to Seller.
 
“GAAP” means generally accepted U.S. accounting principles applied on a
consistent basis.
 
“Governmental Body” means any (a) nation, state, commonwealth, province,
territory, county, municipality, district or other jurisdiction of any nature,
or any political subdivision thereof, (b) federal, state, local, municipal,
foreign or other government or (c) governmental or quasi-governmental authority
of any nature (including any governmental division, department, agency,
commission, instrumentality, official, organization, regulatory body or other
entity and any court, arbitrator or other tribunal), to the extent (in the case
of any quasi-governmental authority) that the rules, regulations and other
pronouncements of such authority have the force of law and the orders, ruling
and awards of such authority are binding on any Person or its property.
 
“Governmental Permits” means any permits, licenses, registrations, certificates
of occupancy, approvals, privileges or other authorizations of any nature
whatsoever, granted, approved or allowed by any Governmental Body.
 
 “Indemnification Cap” is defined in Section 8.3(c).
 
“Indemnified Buyer Party” is defined in Section 8.1.
 
“Indemnified Party” is defined in Section 8.3(a).
 
“Indemnified Seller Party” is defined in Section 8.2.
 
“Indemnitor” is defined in Section 8.3(a).
 
 “Investment Company Act” means the Investment Company Act of 1940, as amended,
and the rules and regulations of the Securities and Exchange Commission
promulgated under it.
 
 
Confidential


 
- 6 -

--------------------------------------------------------------------------------

 
 
“Knowledge,” “to the Knowledge of,” or phrases of similar import, with respect
to an individual, means an individual shall be deemed to have knowledge of a
particular fact or other matter if that individual is actually aware of that
fact or matter.  With respect to Seller, such phrases shall mean the actual
knowledge of any of John Casparian, Kevin Hickam, Steve Ahearn, Alastair
Merrick, Gerhard Lombard, Kenneth Kencel, David Heilbrunn and Margrit
Azadian.  With respect to Buyer, such phrases shall mean the actual knowledge of
any of Christopher Allen and Gretchen Bergstresser.
 
“Law” means any constitution, statute, law, treaty, ordinance, regulation,
charter, order, rule or guideline of any Governmental Body, including those
covering environmental, energy, safety, health, transportation, bribery, record
keeping, zoning, antidiscrimination, antitrust, wage and hour, and price and
wage control matters, as well as any applicable principle of common law.
 
“Liability” means any direct or indirect liability, indebtedness, obligation,
expense, debt, claim, loss, damage, deficiency, guaranty or endorsement of any
nature, of or by any Person, whether absolute or contingent, known or unknown,
secured or unsecured, recourse or non-recourse, filed or unfiled, accrued or
unaccrued, due or to become due, or liquidated or unliquidated.
 
“Liquidated Claim Notice” is defined in Section 8.3(a).
 
“Litigation” means any lawsuit, action, arbitration, administrative,
quasi-administrative or other proceeding, criminal prosecution or investigation
or inquiry of any Governmental Body.
 
“Non-Assignable Contract” is defined in Section 2.6.
 
"Non-Assumed Contract" is defined in Section 2.6.
 
“Other Material Contracts” is defined in Section 3.2(g)(ii).
 
“Parties” is defined above in the preamble.
 
“Party” is defined above in the preamble.
 
“Permitted Encumbrances” means (a) Encumbrances for Taxes not yet due and
payable or being contested in good faith, (b) statutory landlord’s, mechanic’s,
carrier’s, workmen’s, repairmen’s or other similar Encumbrances arising at Law
for amounts which are not due and payable and which would not, individually or
in the aggregate, be reasonably expected to have a Seller Material Adverse
Effect, (c) Encumbrances arising from zoning ordinances which would not,
individually or in the aggregate, be reasonably expected to have a Seller
Material Adverse Effect, (d) in the case of the Purchased Securities,
Encumbrances under CPAM's Charter Documents or applicable securities Laws, and
(e) such other matters as are disclosed on Schedule 1.2(b) hereto.
 
 
Confidential


 
- 7 -

--------------------------------------------------------------------------------

 
 
“Person” means any natural person, business trust, corporation, partnership,
limited liability company, joint stock company, proprietorship, association,
trust, joint venture, unincorporated association or any other legal entity of
whatever nature.
 
“Post-Closing Period” means any taxable period or portion thereof beginning
after the Closing Date.
 
“Pre-Closing Distributions” is defined in Section 5.14.
 
“Pre-Closing Period” means any taxable period or portion thereof that is not a
Post-Closing Period.
 
“Purchase Price” is defined in Section 2.4.
 
“Purchase Price Cap” is defined in Section 8.3(c).
 
“Purchased Assets” is defined in Section 5.9 (h).
 
“Purchased Securities” is defined in the background section.
 
“Resolution Period” is defined in Section 8.3(b).
 
“Response Period” is defined in Section 8.3(a).
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Seller” is defined in the preamble section.
 
“Seller Material Adverse Effect” means an event, occurrence or development (or a
series of events, occurrences or developments) that has had or would reasonably
be expected to have a material adverse effect upon (a) the revenues expected to
be received from CPAM's asset management business as presently being conducted
including, without limitation, from the management fees payable under the CPAM
Collateral Management Agreements, or (b) the ability of Seller or CPAM as
applicable, to execute or deliver the Transaction Documents, to perform any of
their or its respective obligations under the Transaction Documents or to
consummate any of the transactions contemplated by this Agreement or any other
Transaction Document; provided, however, that none of the following shall be
deemed, either alone or in combination, to constitute, and none of the following
shall be taken into account in determining whether there has been or will be, a
Seller Material Adverse Effect: (a) general conditions affecting the United
States economy or financial markets or the loan market; (b) any failure by CPAM
to meet any internal or published projections, forecasts, or revenue or earnings
predictions for any period ending on or after the date of this Agreement; (c)
any event, occurrence or development resulting from or relating to
(i) compliance with the terms of, or the taking of any action required by, this
Agreement, (ii) the announcement of this Agreement, (iii) any change in
accounting requirements or principles, or in the interpretation or enforcement
thereof, (iv) actions required to be taken under applicable Laws or under
Contracts disclosed in the Seller’s Disclosure Letter, or (v) changes after the
date hereof in laws, rules or regulations of general applicability in the
industry in which CPAM operates; or (d) acts of war, terrorism, or other similar
conflicts.
 
 
Confidential


 
- 8 -

--------------------------------------------------------------------------------

 
 
“Seller” is defined in the preamble section.
 
“Seller Section 3.1(d) “Closing Certificate” means a certificate of an executive
officer of Seller certifying that the representations made by Seller in Section
3.1(d) are true and correct as of the Closing Date.
 
“Seller Section 6.2 “Closing Certificate” means a certificate of an executive
officer of Seller certifying that Seller has satisfied those conditions
precedent to the Closing set forth in Section 6.2 insofar as such Section
applies to Seller, and such certificate shall be deemed a representation of
Seller for the purposes of Article 8.
 
"Seller Section 6.5 Closing Certificate" means a certificate of an executive
officer of Seller certifying as to the matters set forth in Section 6.5, and
such certificate shall be deemed a representation of Seller for the purposes of
Article 8.
 
“Seller’s Disclosure Letter” means any of the schedules set forth in the
Disclosure Letter attached hereto and delivered by Seller to Buyer on the date
hereof, as the same may be supplemented or amended pursuant to Section 5.6,
containing exceptions to the representations and warranties set forth in
Article 3 and information relating to Seller or CPAM pursuant to the other
provisions hereof.
 
“Seller Required Consents” is defined in Section 3.1(c).
 
“Severance Liabilities” means any severance or other termination costs, expenses
or Liabilities (including without limitation compensation during any required
notice period or otherwise and any bonuses, provision of any benefits, or any
other retention payments) associated with the termination of any of the CPAM
Employees.
 
“Straddle Period” is defined in Section 5.9(a)(ii).
 
“Tax Benefit” is defined in Section 8.8.
 
“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof, any documents with
respect to or accompanying payments of estimated Taxes, or any documents with
respect to or accompanying requests for the extension of time in which to file
any such report, return, claim, declaration, statement or other document, and
including any amendments of any of the foregoing.
 
“Taxes” means all taxes, duties, charges, fees, levies or other assessments
(including any similar obligation to pay, withhold or collect) imposed by any
taxing authority including income, franchise, profits, capital gains, gross
receipts, value-added, excise, withholding, property, real estate, sale, use, ad
valorem, license, lease, service, severance, stamp, transfer, payroll,
employment, customs, duties, alternative, add-on minimum, estimated and
franchise taxes (including any interest, penalties or additions attributable to
or imposed on or with respect to any such assessment).
 
 
Confidential


 
- 9 -

--------------------------------------------------------------------------------

 
 
“Terminated Employees” is defined in Section 5.13(b).
 
“Termination Date” is defined in Section 9.1(b).
 
 “Transaction Documents” means this Agreement and the Buyer Guaranty.
 
“Transactions” means the transactions contemplated by the Transaction Documents.
 
“Transfer Taxes” means all sales, use, transfer, real property transfer,
recording, documentary, stamp, registration and stock transfer taxes and fees.
 
 “Treasury Regulation”  means the regulations promulgated by the U.S. Treasury
Department under the Code, as such regulations may be amended from time to time.
 
“U.S.” means the United States of America.
 
“Unliquidated Claim” is defined in Section 8.3(a).
 
“WARN Act” means the Worker Adjustment and Retraining Notification Act, as
amended.
 
2. Sale and Purchase; Closing.
 
         2.1 Closing Location, Date.
 
(a) The closing for the Transactions (the “Closing”) shall be held at the
offices of Orrick, Herrington & Sutcliffe LLP in New York, New York, on February
28, 2011, or such earlier date as the Parties may agree (such date, the “Closing
Date”), and the Closing shall be effective at 12:01 a.m. New York time on the
Closing Date; provided, however, that the books of CPAM shall be deemed to have
been closed as of the close of business on the Business Day immediately
preceding the Closing Date (the “Cut-Off Time”).
 
(b) Notwithstanding the Cut-Off Time, no fees paid or payable to CPAM under the
CPAM Collateral Management Agreements from and after January 1, 2011 (including
any fees accrued but unpaid prior to January 1, 2011) shall be distributable to
Seller, regardless of when earned.
 
               2.2 Sale and Purchase.  On the terms and subject to the
conditions of this Agreement, at the Closing Seller shall sell, assign,
transfer, convey and deliver to Buyer all of Seller’s membership interests in
CPAM and all of its rights, title and interests thereto and Buyer shall purchase
and acquire all of Seller’s membership interests in CPAM and all of its rights,
title and interests thereto.
 
Confidential


 
- 10 -

--------------------------------------------------------------------------------

 
 
                2.3 Closing Deliveries.  At the Closing, subject to the terms
and conditions contained herein:
 
(a) Seller shall deliver to Buyer the following items:
 
(i) duly executed counterparts of the Transaction Documents to which Seller is a
party;
 
(ii) to the extent certificated, certificates representing the Purchased
Securities, duly endorsed in blank or accompanied by powers duly endorsed in
blank, with any required transfer stamps affixed thereto or, to the extent not
certificated, assignments of the Purchased Securities in form reasonably
acceptable to Buyer;
 
(iii) [Reserved.]
 
(iv) the Seller Section 3.1(d) Closing Certificate;
 
(v) the Seller Section 6.2 Closing Certificate;
 
(vi) the Seller Section 6.5 Closing Certificate;
 
(vii) those Seller Required Consents and CPAM Required Consents (or in lieu
thereof waivers) set forth on Schedule 3.1(b) and Schedule 3.2(b) of the
Seller's Disclosure Letter, each of which shall (A) be in form and substance
reasonably satisfactory to Buyer, (B) not be subject to the satisfaction of any
condition that has not been satisfied or waived, and (C) be in full force and
effect;
 
(viii) any releases from current CPAM employees being terminated pursuant to
Section 5.13(b) delivered on or prior to the Closing Date;
 
(ix) a certificate from Barclays Capital to the effect that all amounts due to
it in connection with the Transactions have been paid or, if not, will be
payable solely by Seller and not by CPAM;
 
(x) a schedule setting forth in reasonable detail the actions taken as of the
Closing Date and to be taken after the Closing Date with respect to the
termination or assignment of each Non-Assumed Contract; and
 
(xi) such other instruments of conveyance and transfer, in form reasonably
satisfactory to Buyer and its counsel, as shall be necessary and effective to
transfer and assign to, and vest in, Buyer all of Seller’s right, title and
interest in and to the Purchased Securities.
 
(b) Buyer shall deliver to Seller the following items:
 
(i) duly executed counterparts of the Transaction Documents to which it or any
Affiliate of Buyer is a party;
 
Confidential


 
- 11 -

--------------------------------------------------------------------------------

 
 
(ii) a duly executed acknowledgment to the Funds Flow Memorandum;
 
(iii) [Reserved.]
 
(iv) the Buyer Closing Certificate;
 
(v) the cash payments required to be made to Seller as set forth in the Funds
Flow Memorandum, via wire transfer of immediately available funds made pursuant
to the written wire instructions delivered by Seller to Buyer at least five
Business Days prior to Closing; and such other instruments of conveyance and
transfer, in form reasonably satisfactory to Seller and their legal counsel, as
shall be necessary to give effect to the Transactions.
 
(c) The Parties shall also deliver to each other the Funds Flow Memorandum
prepared by Seller and approved by Buyer and such other certificates,
instruments and other documents as may be reasonably requested by any of them to
evidence or give effect to the Transactions, at the cost of the requesting
Party.
 
        2.4 Purchase Price.  The purchase price to be paid by Buyer to Seller
for the Purchased Securities shall be equal to $22,500,000 in cash (the
“Purchase Price”).
 
       2.5 Termination, Assignment and Assumption of Contracts.  Seller shall
assign or terminate or cause to be assigned or terminated each of the Contracts
of CPAM other than those designated with an asterisk on Schedule 3.2(g) of
Seller's Disclosure Letter (such Contracts to be assigned or terminated, the
"Non-Assumed Contracts"), on or before the Closing Date or as soon as
practicable thereafter, consistent with Law, the terms of such Contracts,
Seller’s obligations under this Agreement and CPAM’s obligations under the CPAM
CLO Documents.  Effective upon the Closing, as among Seller, CPAM and Buyer, all
Liabilities under each such Contract which has not been so assigned or
terminated shall be and hereby is assumed by Seller and Seller shall pay and be
responsible for all costs and expenses associated with the assumption or
termination of such Contracts and all Liabilities under such Contracts whether
incurred prior to, at, or subsequent to Closing.  Any available tax deduction
relating to the payment of any such costs or expenses shall belong to and be
taken by Seller to the extent attributable to the Pre-Closing Period and as
permitted by applicable Law.  Seller may, in its sole discretion, elect to
terminate any such Contracts after the Closing Date, and Buyer shall cooperate
and cause CPAM to cooperate in taking all steps necessary to permit Seller to
assume or terminate such Contracts as soon as practicable after the Closing
Date.  Notwithstanding the foregoing provisions of this Section 2.5, Buyer shall
forward all invoices and other demands or requests for payment with respect to
any such Contract to Seller, Seller shall promptly pay or settle such invoices,
demands or other requests for payment and Buyer shall not make any payments, or
otherwise take any action or enter into any agreement or understanding, under or
with respect thereto without the Sellers’ prior written consent.
 
 
Confidential


 
- 12 -

--------------------------------------------------------------------------------

 
 
Nothing in this Section 2.5 shall be construed as an attempt by any Party to
assign to the other pursuant to this Section 2.5 any Contract, Governmental
Permit, franchise, claim or asset that is by its terms or by Law nonassignable
without the consent of any other party or parties thereto, unless such consent
or approval shall have been given, or as to which all the remedies for the
enforcement thereof available to any assigning Party would not by Law pass to
the Party that is the proposed assignee as an incident of the assignments
provided for by this Agreement (a “Non-Assignable Contract”).
 


 


 
3. Representations and Warranties of Seller.
 
3.1 Seller.  Seller hereby represents and warrants to Buyer that the statements
contained in this Section 3.1 are true and correct as of the date hereof and as
of the Closing Date with respect to Seller as follows:
 
(a) Corporate Status.  Seller is duly organized, validly existing and in good
standing under the Laws of the jurisdiction in which it was incorporated.
 
(b) Authorization.  Seller has the requisite power and authority to (a) own the
membership interests in CPAM owned by it, (b) execute and deliver the
Transaction Documents to which it is or will be a party and (c) perform its
obligations under the Transaction Documents.  Such execution, delivery and
performance by Seller has been duly authorized by all necessary limited
liability company action.  Each Transaction Document executed and delivered by
Seller has been, or upon execution and delivery will be, duly executed and
delivered by Seller and constitutes a valid and binding obligation of Seller,
enforceable against Seller in accordance with its terms, except as such
enforceability may be limited or affected by applicable bankruptcy, insolvency,
reorganization or other Laws of general application relating to or affecting the
rights of creditors and except as such enforceability may be limited by rules of
Law governing specific performance, injunctive relief or other equitable
remedies.
 
(c) Consents and Approvals.  Except for any notices, filings, consents or
approvals specified in Schedule 3.1(c) of the Seller’s Disclosure Letter
(collectively the “Seller Required Consents”), neither the execution and
delivery by Seller of the Transaction Documents to which it is a party, nor the
performance of the Transactions performed or required to be performed by Seller
thereunder, requires any notice, filing, consent or approval, constitutes a
Default, or causes any payment obligation to arise under (a) any Law or Court
Order to which Seller is subject, (b) the Charter Documents of Seller, or (c)
any Contract, Government Permit or other document to which Seller is a party or
is bound.
 
(d) Equity Ownership.  Seller is the owner of 100% of the issued and outstanding
membership interests of CPAM, free and clear of all Encumbrances other than
Permitted Encumbrances.  Other than the Purchased Securities, there are no other
CPAM equity interests outstanding and there exist no commitments or other
obligations, including options, warrants, or similar agreements relating to CPAM
equity interests, profits or other interests or rights therein, other than the
CPAM Charter Documents.  At the Closing, upon payment in full of the Purchase
Price, Buyer will acquire good and marketable title to the Purchased Securities,
free and clear of all Encumbrances other than Permitted Encumbrances.
 
 
Confidential


 
- 13 -

--------------------------------------------------------------------------------

 
 
3.2 CPAM.  Seller hereby represents and warrants to Buyer that the statements
contained in this Section 3.2 are true and correct as of the date hereof and as
of the Closing Date, except in each case to the extent that any such statement
relates to a specified date, in which case such statement shall be true and
correct as of such date, as follows:
 
(a) Corporate Status.  CPAM is a limited liability company duly organized,
validly existing and in good standing under the Laws of the State of
Delaware.  True, correct and complete copies of the Charter Documents of CPAM
have been delivered to Buyer.
 
(b) Consents and Approvals.  Except for any notices, filings, consents or
approvals specified in Schedule 3.2(b) of the Seller’s Disclosure Letter
(collectively, the “CPAM Required Consents”), neither the execution and delivery
of the Transaction Documents, nor the consummation of the Transactions, requires
any notice, filing, consent, confirmation by any rating agency that such
execution and delivery or consummation will not in and of itself, cause a then
current rating of any security issued by a Fund Entity to be reduced or
withdrawn, or approval, constitutes a Default, or causes any payment obligation
to arise under (a) any Law or Court Order to which CPAM is subject, (b) the
Charter Documents of CPAM, (c) any of the CPAM CLO Documents or (d) any Contract
(other than the CPAM CLO Documents), Government Permit or other document to
which CPAM is a party or is bound.
 
(c) Title to Assets.  Except as otherwise set forth in Schedule 3.2(c) of the
Seller’s Disclosure Letter, CPAM has good title to, or valid licenses to use,
own, operate and service its respective assets, free from any Encumbrances,
other than Permitted Encumbrances.
 
(d) Financial Statements.  Schedule 3.2(d) of the Seller’s Disclosure Letter
contains copies of the audited balance sheet and income statement of CPAM for
the fiscal year ended December 31, 2009, together with the unaudited balance
sheet and income statement of CPAM as of and for the twelve (12) months ended
December 31, 2010 (the “Balance Sheet Date”) (collectively, the “Financial
Statements”). The Financial Statements have been prepared in accordance with
GAAP applied on a consistent basis and fairly present, in all material respects,
the financial condition and results of operations of CPAM as of the respective
dates thereof and for the respective periods referred to therein, except that
the December 31, 2010 balance sheet and income statement of CPAM does not
reflect the effect of GAAP purchase accounting entries which resulted from the
change of control of Churchill Financial Holdings LLC on May 12, 2010.
 
 
Confidential


 
- 14 -

--------------------------------------------------------------------------------

 
 
(e) No Undisclosed Liabilities.  Except as set forth in the unaudited financial
statements contained in Schedule 3.2(d) of the Seller's Disclosure Letter or as
otherwise disclosed in Schedule 3.2(e) of the Seller's Disclosure Letter, CPAM
has no Liabilities or obligations of any nature (whether known or unknown and
whether absolute, accrued, contingent, unasserted or otherwise) except for (i)
Liabilities or obligations incurred in the ordinary course of business in
accordance with past practice since the Balance Sheet Date, (ii) Liabilities or
obligations which Seller is required to pay or assume pursuant to Section 2.5,
(iii) Liabilities under Contracts which Seller is required to pay pursuant to
Section 5.13, (iv) Liabilities for legal proceedings set forth in Schedule
3.2(f) of the Seller's Disclosure Letter, (v) obligations of CPAM to be
performed in the future under the CPAM CLO Documents, and (vi) Liabilities for
Taxes to be paid by CPAM on or prior to the Closing date or by Seller pursuant
to Section 5.9;  provided that this Section 3.2(e) shall not apply to any
Liabilities or obligations arising from any of the matters covered by any other
representation or warranty contained in this Section 3.2.
 
(f) Legal Proceedings.  (i) Except as set forth in Schedule 3.2(f) of the
Seller’s Disclosure Letter, there is no Litigation that is pending or, to the
Seller’s Knowledge, threatened (A) (1) against CPAM or (2) against any Affiliate
of CPAM  and involving, directly or indirectly, the CPAM Business, or
(B) against CPAM or any Affiliate thereof seeking to prevent or enjoin the
consummation of, or challenge the validity of, the Transactions.
 
(ii)           CPAM has all Governmental Permits required by any applicable Law
or by any CPAM CLO Document in order for CPAM to own, lease, operate, use and/or
maintain its assets and to conduct the CPAM Business as presently
conducted.  CPAM has complied with all requirements of its Governmental Permits
and the same will not be subject to suspension, modification or revocation as a
result of this Agreement or the consummation of the Transactions.  None of such
Governmental Permits is subject to any pending administrative or judicial
proceeding to suspend, modify, revoke or otherwise limit such Governmental
Permit in any respect and, to the Seller’s Knowledge, no such proceeding is
threatened.
 
(g) Contracts.
 
(i) Schedule 3.2(g) of the Seller’s Disclosure Letter lists all Contracts not
fully performed as of the date hereof (other than as to provisions expressly
stated to survive termination or expiration) (including all amendments,
modifications, extensions and renewals with respect thereto) of the following
types to which CPAM is a party or by which CPAM or any of its assets is bound
(it being understood that a Contract identified under any clause of this Section
3.2(g) need not be identified under any other clause notwithstanding that such
other clause would apply to such Contract), (collectively, but not including the
CPAM Collateral Management Agreements, the "Other Material Contracts").
 
(A) Contracts with any Fund Entities, including but not limited to the CPAM
Collateral Management Agreements;
 
 
Confidential


 
- 15 -

--------------------------------------------------------------------------------

 
 
(B) any notes, debentures, bonds, letters of credit, reimbursement Contacts,
loan Contracts or other Contracts for the borrowing or lending of money;
 
(C) any lease or similar Contract under which CPAM is the lessee or lessor of,
or holds or uses any, real property;
 
(D) Contracts for the future purchase or sale of materials, supplies, goods,
services, equipment or other assets;
 
(E) partnership, joint venture or similar Contracts;
 
(F) Contracts or arrangements providing a guaranty of, or other assurances in
connection with the repayment of the indebtedness of any other Person;
 
(G) Contracts (other than the CPAM CLO Documents) containing (1) a covenant not
to compete binding on CPAM or otherwise restricting the ability of CPAM to
engage in the asset management business as currently being conducted, (2) a
covenant not to solicit or hire employees of any Person that is binding on CPAM,
(3) exclusivity provisions binding on CPAM, (4) any "key person" or change of
control provision that is binding on CPAM, (5) any obligation of CPAM to
indemnify any Person or (6) any other restriction that limits or impairs the
ability of CPAM to freely conduct the asset management business as currently
being conducted, in each case pursuant to which CPAM has any continuing
obligations under any such covenant, provision or restriction;
 
(H) any Contracts, excluding any Benefit Plan, with any (A) current officer,
director, consultant, independent contractor, member or Affiliate of CPAM or (B)
any former officer, director, consultant, independent contractor, member or
Affiliate of CPAM, in each case pursuant to which CPAM has any continuing
obligations thereunder;
 
(I) any Contract (other than the CPAM CLO Documents) that (1) provides for a
material earn-out or similar contingent obligation of CPAM or (2) contains a
“clawback” or similar undertaking requiring the contribution, reimbursement or
refund by CPAM of any prior distribution, return of capital or fees (whether
performance based or otherwise) paid to CPAM, in each case pursuant to which
CPAM has any continuing obligations thereunder;
 
(J) any Contract requiring that CPAM (1) co-invest with any other Person; (2)
provide seed capital or similar investment; or (3) invest in any investment
product (including, any such Contract requiring additional or “follow-on”
capital contributions by CPAM) , in each case pursuant to which CPAM has any
continuing obligations thereunder; and
 
 
Confidential


 
- 16 -

--------------------------------------------------------------------------------

 
 
(K)  any Contract that (a) may not be terminated upon 30-days' notice or less
without cost to CPAM or (b) involves aggregate payments of more than $25,000 in
any calendar year; and
 
(L) any agreement, contract or commitment with any Affiliate, pursuant to which
CPAM has any continuing obligations thereunder.
 
(ii) Seller has made available to Buyer complete and correct copies of the Other
Material Contracts, together with all material amendments, modifications,
extensions or renewals with respect thereto, set forth or required to be set
forth on Schedule 3.2(g) of the Seller’s Disclosure Letter.
 
(iii) CPAM is not in Default under any Other Material Contract.  CPAM has not
received any written notice from any other Person indicating that CPAM is in
Default under any Other Material Contract.  To Seller’s Knowledge, (i) none of
the other parties to any Other Material Contract is in Default thereunder and
(ii) each Other Material Contract is enforceable against the other parties
thereto in accordance with terms thereof, except as such enforceability may be
limited or affected by applicable bankruptcy, insolvency or other Laws of
general application relating to or affecting the rights of creditors and except
as such enforceability may be limited by rules of Law governing specific
performance, injunctive relief or other equitable remedies.
 
(h) Absence of Certain Changes.  Except as contemplated by this Agreement and,
except as disclosed in Schedule 3.2(h) of the Seller’s Disclosure Letter, CPAM
has conducted its business in the ordinary course since the Balance Sheet Date,
and since the Balance Sheet Date, CPAM has not:
 
(i) experienced any change that has had or could reasonably be expected to have
a Seller Material Adverse Effect;
 
(ii) made or declared any distribution or payment in respect of its membership
interests by way of distributions, dividends, purchase or redemption of
interests or otherwise;
 
(iii) increased the compensation payable or to become payable to any manager,
officer, employee or agent, except for increases for non-officer employees made
in the ordinary course of business, nor undertaken any other change in any
employment or consulting arrangement;
 
(iv) entered into or amended any employment retention, severance, change in
control or similar Contract with any Person;
 
(v) established or amended any Benefit Plan, other than general amendments to
those Benefit Plans maintained by Affiliates of CPAM and in which employees of
CPAM participate;
 
(vi) sold, assigned or transferred any of its assets, other than in the ordinary
course of business;
 
 
Confidential


 
- 17 -

--------------------------------------------------------------------------------

 
 
(vii) subjected any of its assets to any Encumbrance, other than Permitted
Encumbrances;
 
(viii) other than in the ordinary course of business, waived or released any
claim or payment or other right in respect of any debt held by it;
 
(ix) made any payments to any Affiliate, other than in the ordinary course of
business; or
 
(x) entered into or terminated any Contract outside the ordinary course of
business or in a manner inconsistent with past practices.
 
(i) Employment Matters.  Except as set forth on Schedule 3.2(i) of the Seller’s
Disclosure Letter, CPAM is not (a) a party to, involved in or, to Seller’s
Knowledge, threatened by, any labor dispute or unfair labor practice charge, (b)
currently negotiating any collective bargaining agreement, or (c) currently a
party to any collective bargaining agreement.  CPAM has not experienced any work
stoppage during the last three years.  CPAM has not violated the WARN Act or a
similar applicable Law.
 
(j) ERISA.  For purposes of the following provisions of this Section 3.2(j), the
term “Seller” includes any ERISA Affiliate of CPAM.
 
(i) Schedule 3.2(j)(i) of the Seller’s Disclosure Letter contains a current,
correct and complete list of all Benefit Plans.  Seller has delivered to Buyer
true, correct, and complete copies of all documents constituting a Benefit Plan
of CPAM, including trust agreements, insurance policies, service agreements,
formal and informal amendments thereto and written agreements relating to such
Benefit Plan.
 
(ii) Neither CPAM nor any ERISA Affiliate of CPAM currently sponsors, maintains
or contributes to or in the past six (6) years has sponsored, maintained,
contributed to or been required to sponsor, maintain or contribute to an
employee benefit plan subject to Title IV of ERISA, and neither CPAM nor any
ERISA Affiliate of CPAM has incurred any Liability with respect to, or arising
from any such plan.
 
(iii) With respect to any Benefit Plan of CPAM that is an employee welfare
benefit plan (within the meaning of Section 3(1) of ERISA) (i) there is no
disqualified benefit, and (ii) no welfare plan provides health or other benefits
after an employee’s or former employee’s retirement or other termination of
employment except as required by Section 4980B of the Code.
 
(k) Insurance.  Schedule 3.2(k) of the Seller’s Disclosure Letter lists all
policies or binders of insurance held by or on behalf of CPAM, specifying with
respect to each policy the insurer, the amount of the coverage, the type of
insurance, the risks insured, the expiration date, the policy number and any
pending claims thereunder.  Each insurance policy identified in Schedule 3.2(k)
of the Seller’s Disclosure Letter is currently in full force and effect, and all
premiums due thereunder have been paid when due; provided, however, Seller shall
have no obligation to keep any policies or binders of insurance held by or on
behalf of CPAM in force or effect after the Closing.
 
 
Confidential


 
- 18 -

--------------------------------------------------------------------------------

 
 
(l) Finder’s Fees.  No Person retained by CPAM or Seller is or will be entitled
to any commission or finder’s or similar fee in connection with the Transactions
other than the fee payable by Churchill Financial Holdings LLC to Barclays
Capital, for which CPAM shall have no liability.
 
(m) Taxes.  (i)  All U.S. federal and state income Taxes and other material
Taxes owed by CPAM (or the Seller on any Tax Returns solely in respect of Taxes
relating to CPAM) for any Pre-Closing Period have been or will be as of the
Closing Date paid or reserved against in accordance with GAAP.  CPAM has timely
filed, or will file on or prior to the Closing Date (or in a timely manner as
required by Law, including any applicable extensions), all U.S. federal and
state income Tax Returns and other material Tax Returns required to be filed by
it with respect to the income or operations of CPAM or the ownership of its
assets, in each case, for any Pre-Closing Period, and has paid (or will pay in a
timely manner) all Taxes shown as due on such Tax Returns.
 
(ii) Seller is not a foreign person within the meaning of Section 1445 of the
Code and the Regulations thereunder. Seller shall provide an affidavit
substantially in the form described in Treasury Regulation Section
1.1445-2(b)(2)(iv) as of the Closing Date.
 
(iii) All Tax Returns described in clause (i) above are accurate in all material
respects.
 
(iv) There are no liens for Taxes on any of the Purchased Assets other than for
current Taxes not yet due and payable or being contested in good faith.
 
(v) All material Taxes required to be withheld or collected by or on behalf of
CPAM have been timely withheld or collected, as the case may be, and to the
extent required, have been paid over to the relevant taxing authority.
 
(vi) Other than the CPAM Collateral Management Agreements, (i) since October 12,
2006, CPAM has never been a party to nor has had any liability under any Tax
indemnification, Tax allocation, Tax sharing agreement, or similar agreement and
(ii) to the Knowledge of Seller, CPAM has never been a party to, nor has had any
liability under any Tax indemnification, Tax allocation, Tax sharing agreement
or similar agreement for periods prior to October 12, 2006.
 
(vii) Since October 12, 2006, CPAM has not (A) at any time, engaged in or
entered into a "listed transaction" within the meaning of Treasury Regulation
Section 1.6011-4(b), (B) filed IRS Form 8275 or 8275-R or any predecessor or
successor thereof or state, local or foreign analogue thereto, or (C) been a
"material advisor" as defined in Section 6111(b) of the Code, and none of the
Purchased Assets has been used in any "listed transaction" within the meaning of
Treasury Regulation Section 1.6011-4(b).
 
 
Confidential


 
- 19 -

--------------------------------------------------------------------------------

 
 
(viii) Since October 12, 2006, no claim has ever been made in writing by a
Governmental Body in a jurisdiction where CPAM has not filed Tax Returns that
CPAM is or may be subject to taxation by that jurisdiction.


 
(ix) CPAM is an entity treated as disregarded as separate from Seller for U.S.
federal and state income tax purposes.  Since October 12, 2006, and, to the
Knowledge of Seller, for all prior periods, CPAM has either been a disregarded
entity or a partnership for U.S. federal and state income tax purposes.
 
(n) Investment Company Act.  Assuming the truth and accuracy of the investment
representations made to CPAM and the Fund Entities by their respective
investors, none of CPAM or the Fund Entities is or has been required to register
as an investment company under the Investment Company Act.
 
(o) Advisers Act.  (i) CPAM is not required to register as an investment adviser
under the Advisers Act by reason of an exemption therefrom; provided that
nothing in this Section 3.2(o) is intended to cover future obligations of CPAM
to so register as may be required under the Dodd-Frank Act.
 
(ii)           No exemptive orders, “no-action” letters or similar exemptions or
regulatory relief has been obtained from the Securities and Exchange Commission
or any State securities regulatory body, and no requests are pending therefor,
by or with respect to CPAM or any Fund Entity or any employee of any such Person
in connection with the business of CPAM or any Fund Entity.
 
(iii)           CPAM is not, has not been and has not ever been required to be
registered as a broker-dealer with the Securities and Exchange Commission and is
not a member of the Financial Industry Regulatory Authority.
 
(p) CPAM Collateral Management Agreements and CPAM Indentures. Except as set
forth in Schedule 3.2(p) of the Seller's Disclosure Letter:
 
(i) CPAM has not delegated or assigned to any Person any of its asset management
duties or obligations under the CPAM CLO Documents.  As of the date hereof, CPAM
is not acting as an investment advisor to any Person other than the Fund
Entities.  CPAM is not a party to any agreement which would modify, limit or
interfere with the performance of its asset management duties and obligations
under and as set forth in the CPAM CLO Documents.  CPAM, in its capacity as
manager for each of the Fund Entities (in such capacity, the "CPAM Manager") is
and since October 12, 2006, has been in compliance in all material respects with
the CPAM Collateral Management Agreements, the CPAM Collateral Administration
Agreements and with the provisions of the CPAM Indentures applicable to it and
has not received any notice from any Fund Entity or any trustee, transaction
party or securityholder of any Fund Entity asserting that the CPAM Manager has
breached, violated or is in default under any CPAM Collateral Management
Agreement or CPAM Collateral Administration Agreement;
 
 
Confidential


 
- 20 -

--------------------------------------------------------------------------------

 
 
(ii)  (A) since inception, the CPAM Manager has been operated and is currently
operating in compliance in all material respects with all applicable Laws, (B)
no event has occurred, and no condition or circumstance exists, that could
reasonably be expected to constitute or result directly or indirectly in a
violation by the CPAM Manager (or, to the Knowledge of Seller, by any Fund
Entity) of, or a failure on the part of the CPAM Manager (or, to the Knowledge
of Seller, on the part of any Fund Entity) to comply with any Law in all
material respects and (C) no offering memorandum or other document prepared or
reviewed and approved by the CPAM Manager and used to sell securities issued by
any Fund Entity contained, at the time of its use in connection with the initial
sale of such securities in the form so prepared or reviewed and approved, any
untrue statement of a material fact with respect to the CPAM Manager, or omitted
to state a material fact with respect to the CPAM Manager required to be stated
therein or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading (it being understood
that the statements with respect to the CPAM Manager contained therein did not
constitute the information which would have been required to be provided by an
issuer of securities in a registration statement filed under the Securities
Act);
 
(iii) (A) neither Seller nor CPAM has received any notice from any Fund Entity
or any trustee, other transaction party or securityholder of any Fund Entity
directing that the CPAM Manager be removed or replaced as collateral manager
under the applicable CPAM Collateral Management Agreement, or asserting that
cause for such removal or replacement exists (or with the giving of notice,
lapse of time or both would exist) or that as a result of the consummation of
the Transaction, a Fund Entity or its securityholders will have the right to
replace the CPAM Manager, and the CPAM Manager has not provided any notice of
its resignation as the collateral manager under any CPAM Collateral Management
Agreement, (B) there is no event, fact or circumstance that has resulted in or
is reasonably likely to result in a default or "Event of Default" under any CPAM
Indenture or the termination of or otherwise adversely affect the rights of the
CPAM Manager or the ability of the CPAM Manager to continue to act as the
collateral manager under the related CPAM Collateral Management Agreement, (C)
there are no collateral management fees or similar fees that are due and payable
by the related Fund Entity under any CPAM Collateral Management Agreement or
CPAM Indenture which remain unpaid beyond any applicable grace period, (D) there
are no errors (which have not been corrected or otherwise resolved) in the
reports prepared by the trustee or collateral administrator pursuant to the CPAM
CLO Documents and transmitted to securityholders of any Fund Entity, to the
extent CPAM, as collateral manager, is required under the related CPAM CLO
Documents to review such reports, which have resulted in or would result in
distributions to investors other than in compliance with the applicable CPAM
Indenture; and (E) none of the Seller, the CPAM Manager or any Fund Entity has
received any written notice or other communication from any Governmental Body or
any other Person with respect to any Fund Entity or the CPAM Manager regarding
any actual, threatened, alleged, possible or potential violation of, or failure
to comply with, any applicable Law by any Fund Entity or by the CPAM Manager, or
any actual, threatened, alleged, possible or potential material obligation on
the part of any Fund Entity or the CPAM Manager to undertake, or to bear all or
any portion of the cost of, any remedial action; and
 
 
Confidential


 
- 21 -

--------------------------------------------------------------------------------

 
 
(iv) each CPAM Collateral Management Agreement and each CPAM Collateral
Administration Agreement is in full force and effect and is a valid and binding
obligation of CPAM and the other party thereto.  The right of the CPAM Manager
to receive all fees and expense reimbursements from each Fund Entity under the
applicable CPAM Collateral Management Agreement and CPAM Indenture is the valid
and binding obligation of such Fund Entity, enforceable against such Fund Entity
in accordance with the terms of the applicable documents, except as such
enforceability may be limited or affected by applicable bankruptcy, insolvency,
reorganization or other Laws of general applicability relating to or affecting
the rights of creditors and except as such enforceability may be limited by
rules of Law governing specific performance, injunctive relief or other
equitable remedies.   The right of the CPAM Manager to receive fees under each
CPAM Collateral Management Agreement and the related CPAM Indenture is free and
clear of any Encumbrances other than Permitted Encumbrances, and the CPAM
Manager has not sold, assigned, pledged or otherwise transferred any such right,
in whole or in part, to any Person.
 
4. Representations and Warranties of Buyer.  Buyer hereby represents and
warrants to each Seller that the statements contained in this Section 4 are true
and correct as of the date hereof and will be true and correct on and as of the
Closing Date (as though made on and as of the Closing Date) as follows:
 
4.1 Corporate Status.  Buyer is a corporation duly organized, validly existing
and in good standing under the Laws of the jurisdiction in which it was
organized.
 
4.2 Authorization.  Buyer has the requisite power and authority to (i) own or
use the assets used in its business, as the case may be, (ii) execute and
deliver the Transaction Documents to which it is or will be a party and
(iii) perform its obligations under the Transaction Documents.  Such execution,
delivery and performance by Buyer has been duly authorized by all necessary
corporate action.  Each Transaction Document executed and delivered by Buyer has
been, or upon their execution and delivery will be, duly executed and delivered
by Buyer and constitutes a valid and binding obligation of Buyer, enforceable
against Buyer in accordance with its terms, except as such enforceability may be
limited or affected by applicable bankruptcy, insolvency, reorganization or
other Laws or general application relating to or affecting the rights of
creditors and except as such enforceability may be limited by rules of Law
governing specific performance, injunctive relief or other equitable remedies.
 
4.3 Consents and Approvals.  Neither the execution and delivery by Buyer of the
Transaction Documents to which it is a party, nor the performance of the
Transactions performed or required to be performed by Buyer thereunder, requires
any notice, filing, consent or approval, constitutes a Default, or causes any
payment obligation to arise under (a) any Law or Court Order to which Buyer is
subject, (b) the Charter Documents of Buyer, or (c) any Contract, Governmental
Permit or other document to which Buyer is a party or by which Buyer or any of
its assets is bound.
 
4.4 Finder’s Fees.  No Person retained by Buyer, or any Affiliate thereof, is or
will be entitled to any commission or finder’s or similar fee in connection with
the Transactions for which Seller (or, if the Closing does not occur, CPAM) may
be held responsible.
 
 
Confidential


 
- 22 -

--------------------------------------------------------------------------------

 
 
4.5 Legal Proceedings and Compliance with Law.  There is no Litigation that is
pending or, to the Knowledge of Buyer, threatened against Buyer or any Affiliate
of Buyer seeking to prevent or enjoin the consummation of, or challenge the
validity of, the Transactions.
 
4.6 Financing.  Buyer has sufficient funds available to satisfy its obligations
under the Transaction Documents.
 
4.7 Investment Representations.  Buyer is an “accredited investor” as defined in
Regulation D promulgated under the Securities Act (as modified by the Dodd-Frank
Act).  Buyer acknowledges that the membership interests of CPAM are not
registered under securities laws of any jurisdiction and that it (or its
designee) is acquiring the membership interests of CPAM for its own account, not
as a nominee or agent, for investment, and not with a view to distribution
thereof.  Buyer is a sophisticated investor with knowledge and experience in
financial and business matters, is capable of evaluating the risks and merits of
the membership interests of CPAM, and has the capacity to protect its own
interests.  Buyer acknowledges that the Seller has given the Buyer the
opportunity to ask questions of the officers and management employees of CPAM
and the Seller, to obtain additional information about the business and
financial condition of CPAM and the Seller, and to have access to the
facilities, books and records relating to CPAM’s business in order to evaluate
the acquisition of the membership interests of CPAM contemplated hereby.
 
4.8 No Disqualification.  Neither Buyer, nor, to Buyer’s Knowledge, any “person
associated with an investment adviser” (as defined in the Advisers Act), is
ineligible pursuant to Section 203 of the Advisers Act to serve as an investment
adviser or as a “person associated with an investment adviser” or has been the
subject of any legal or disciplinary event that must be disclosed to clients
pursuant to Rule 206(4)-4 promulgated under the Advisers Act.  There is no
Litigation pending, or to Buyer’s Knowledge, threatened that could reasonably be
expected to result in the Buyer (or, to Buyer’s Knowledge, any “affiliated
person” as such term is defined in the Investment Company Act) or any “person
associated with an investment adviser” as contemplated above becoming ineligible
to serve in such positions or requiring disclosure to clients.
 
4.9 Buyer as Collateral Manager.  Buyer is, or through one or more Affiliates
(which Affiliates shall be involved in or oversee the business of CPAM from and
after the Closing Date) is, an institutional portfolio manager of nationally
recognized standing experienced in the management of collateralized loan
obligation funds and has the ability to competently perform the duties that will
be required of it as the collateral manager under the CPAM CLO Documents.
 
4.10 Disclaimer of Implied Representations or Warranties.  Buyer understands and
hereby acknowledges that none of Seller nor any of its Affiliates, nor any of
their respective officers, directors, employees, stockholders, members, partners
or representatives are making any representation or warranty whatsoever, express
or implied, in connection with the Purchased Securities, CPAM or the
Transactions, except those representations and warranties of Seller explicitly
set forth in this Agreement and the other Transaction Documents to which any of
them is a party.
 
 
Confidential


 
- 23 -

--------------------------------------------------------------------------------

 
 
5. Covenants of the Parties.
 
5.1 Interim Covenants.  From the date hereof and up to and including the Closing
Date, except as otherwise expressly provided herein and subject to Section 5.3,
each Seller (a) shall, and, to the extent applicable, shall cause CPAM to, (i)
conduct CPAM's business in the ordinary course of business consistent with
current practice and (ii) duly comply in all material respects with all Laws
applicable to CPAM and (b) shall not (and, to the extent applicable, shall not
cause or permit CPAM to):
 
(i) issue, sell, pledge, or dispose of, or encumber any of the Purchased
Securities or agree to issue, sell, pledge, or dispose of, any additional
membership interests or other equity interests of CPAM, or any securities
convertible into or exchangeable for, or any options, warrants, or rights of any
kind to acquire, any membership interests or other equity interests of CPAM,
whether pursuant to any rights agreement, stock or equity plan or otherwise;
 
(ii) except as required to comply with applicable Law, take any action to
institute or modify any material compensation arrangement, benefit plans or new
severance or termination pay practices with respect to any directors, managers
officers or employees of CPAM, or to increase the benefits payable under its
compensation, benefit, severance or termination pay practices or otherwise with
respect to such individuals;
 
(iii) compromise, settle or otherwise adjust any claim or Litigation involving
CPAM;
 
(iv) sell, assign or transfer any of CPAM’s assets;
 
(v) subject any of CPAM's rights under the CPAM CLO Documents including, without
limitation, the right to receive fees and the reimbursement of expenses under
the CPAM Collateral Management Agreements, to any Encumbrance, other than
Permitted Encumbrances;
 
(vi) enter into, terminate, amend or modify any CPAM CLO Document or exercise
any rights relating to the early termination of a "Reinvestment Period" (as
defined in the applicable CPAM CLO Document) or otherwise limit the rights and
duties of the collateral manager thereunder;
 
(vii) amend the Charter Documents of CPAM, merge or consolidate CPAM with or
into another Person, cause or permit CPAM to enter into a joint venture or
partnership agreement with another Person or adopt or enter into a plan of
complete or partial liquidation, dissolution, restructuring, recapitalization or
other reorganization of CPAM;
 
 
Confidential


 
- 24 -

--------------------------------------------------------------------------------

 
 
 
(viii) enter into any Contract that provides for a payment of more than $10,000
and which is not terminable by CPAM on 30 days or less notice; or
 
(ix) agree or otherwise commit, whether in writing or otherwise, to do any of
the foregoing.
 
Notwithstanding the covenants made by Seller in this Section 5.1, Buyer
acknowledges that CPAM shall be permitted to take any and all actions reasonably
determined by CPAM to be required by the provisions (including the standard of
care) of the CPAM CLO Documents including, without limitation, the CPAM
Collateral Management Agreements.
 
5.2 Access to Information.  From the date hereof and up to and including the
Closing Date, each Party shall give the other Parties and their respective
representatives (including their respective lenders, financing sources,
accountants, counsel, consultants, employees and such other representatives as a
Party may designate from time to time), upon reasonable notice and during normal
business hours, reasonable access to the contracts, books, records and affairs
of such party; provided, however, that such access does not impair or preclude
the ability to operate the business of the applicable Party or
CPAM.  Notwithstanding the foregoing, nothing in this Section 5.2 shall require
any Party to (a) provide any such access that such Party reasonably believes
would impair or preclude its ability to operate its business, or otherwise cause
such Party or CPAM, as applicable, to waive any attorney/client privilege or
other right to confidentiality it may have asserted or that may be available to
it with respect to such information, (b) disclose any of the internal,
confidential materials prepared by or for it or CPAM, as applicable, in
connection with the Transactions, or (c) provide any information to any Person
that has not executed a confidentiality and non-disclosure agreement in form and
substance reasonably satisfactory to the disclosing Party.
 
5.3 Interim Notices to Buyer.  From the date hereof and up to and including the
Closing Date, Seller shall cause CPAM to provide reasonable prior notice (to the
extent practicable taking into account, among other things, the nature of the
action to be taken and the time limit within which such action is required to be
taken or which is reasonably determined by CPAM to be necessary to timely act in
view of market conditions and other factors) to Buyer if (a) CPAM determines to
direct a Fund Entity to purchase or sell an item of "Portfolio Collateral" (as
such term is defined in the CLO Indentures) or (b) CPAM determines to vote on an
amendment or modification of a document governing an item of “Portfolio
Collateral”.  Notwithstanding the foregoing, no such prior notice to the Buyer
shall be required if CPAM reasonably determines giving such prior notice would
violate any provision of any CPAM CLO Document, including, without limitation
any confidentiality provisions and the standard of care of the manager.
 
5.4 Consents.  Seller shall use commercially reasonable efforts to obtain all
material third party consents, approvals or notices required for the
consummation of the transactions contemplated hereby, including obtaining any
Seller Required Consents.
 
 
Confidential


 
- 25 -

--------------------------------------------------------------------------------

 
 
5.5 No Solicitation.  From and after the date hereof and up to and including the
first to occur of the Closing Date and the Termination Date, without the prior
written consent of Buyer, Seller shall not, and will cause their Affiliates and
their Affiliates' respective directors, managers, officers, employees, and other
agents and representatives (including any investment banking, legal or
accounting firm retained by it or any of them and any individual member or
employee of the foregoing) not to: (a) initiate, encourage, solicit or seek,
directly or indirectly, any inquiries or the making or implementation of any
proposal or offer (including any proposal or offer to CPAM, Seller or any such
Affiliate or other Person) with respect to a merger, acquisition, consolidation,
recapitalization, liquidation, dissolution, equity investment or similar
transaction involving, or any purchase or license of all or any substantial
portion of the assets or any securities of, CPAM other than the Transactions
with Buyer contemplated by the Transaction Documents (any such proposal or offer
being hereinafter referred to as an “Acquisition Proposal”), (b) engage in any
negotiations concerning, or provide any
 
Confidential Information or data to, or have any substantive discussions with,
any Person relating to an Acquisition Proposal, (c) otherwise facilitate or
cooperate in any effort or attempt to make, implement or accept an Acquisition
Proposal, or (d) enter into a Contract with any Person relating to an
Acquisition Proposal.
 
5.6 Update of Disclosure Letters.  Between the date hereof and the Closing Date:
 
(a) Seller shall promptly notify Buyer in writing of (i) any information set
forth in the Seller’s Disclosure Letter that is no longer complete, true or
applicable and any information of the nature of that set forth in the Seller’s
Disclosure Letter that arises after the date hereof and that would have been
required to be included in the Seller’s Disclosure Letter if such information
had been obtained on the date of delivery thereof, (ii) any failure to comply
with, or satisfy, or any breach of any covenant or agreement hereunder on the
part of Seller, (iii) any written notice or other written communication from any
Person alleging that the consent or non-objection of such Person is or may be
required in connection with the Transactions, and (iv) any written notice or
other written communication from any Governmental Body, the trustee under any
CPAM Indenture, any Fund Entity or any securityholder of any security issued
pursuant to a CPAM Indenture in connection with the Transactions.  Any such
updates shall not have the effect of curing any breach as of the date hereof
(or, in the case of Section 3.1(d), as of the Closing Date) of any
representation or warranty contained herein and shall not affect any of Buyer’s
rights under Article 8 with respect thereto.
 
(b) Buyer shall promptly notify Seller in writing of (i) any representation or
warranty that is no longer complete, true and correct or any failure to comply
with, or satisfy, or any breach of any covenant or agreement hereunder on the
part of Buyer, (ii) any written notice or other written communication from any
Person alleging that the consent or non-objection of such Person is or may be
required in connection with the Transactions, and (iii) any written notice or
other written communication from any Governmental Body, the trustee under any
CPAM Indenture, any Fund Entity or any securityholder of any security issued
pursuant to a CPAM Indenture in connection with the Transactions.  Any such
updates shall not have the effect of curing any breach as of the date hereof or
as of the Closing Date of any representation or warranty contained herein and
shall not affect any of Seller’s rights under Article 8 with respect thereto.
 
 
 
Confidential


 
- 26 -

--------------------------------------------------------------------------------

 
 
5.7 Fulfillment of Closing Conditions.  At and prior to the Closing, each Party
shall use commercially reasonable efforts to fulfill, and to cause each other to
fulfill, as soon as practicable before the Termination Date, the conditions
specified in Articles 6 and 7 to the extent that the fulfillment of such
conditions is within its control.  Additionally, each of the Parties shall cause
each of its controlled Affiliates to use commercially reasonable efforts to take
any action that may be necessary to fulfill any such condition.  In connection
with the foregoing, (i) Buyer will refrain from any actions that would cause any
of its representations and warranties to be inaccurate as of the Closing, and
take any reasonable actions within its control that would be necessary to
prevent its representations and warranties from being inaccurate as of the
Closing, (ii) Buyer and Seller will execute and deliver the applicable
agreements and other documents referred to in Articles 6 and 7, (iii) Buyer and
Seller will comply with all applicable Laws in connection with its execution,
delivery and performance of this Agreement and the Transactions, and (iv) Buyer
and Seller will use commercially reasonable efforts to take, or cause to be
taken, all other actions and to do, or cause to be done, all other things
reasonably necessary, proper or advisable that are within its control to
consummate and make effective as promptly as practicable the Transactions.
 
5.8 Public Announcements.  The Parties shall consult with each other before
issuing any press release or making any other public statement with respect to
this Agreement or the Transactions and, except as may be required by applicable
Law after prior notice to the other Party(ies) to the extent not prohibited,
none of the Parties shall (or shall permit its Affiliates to) issue any such
press release or make any such public statement without the prior written
consent of the other Parties.  Notwithstanding anything contained herein to the
contrary, the foregoing shall not prevent Seller, Buyer or any of their
respective Affiliates from making any filings or issuing any press releases that
such Person reasonably believes it is required to make or issue pursuant to the
Exchange Act or the rules and regulations promulgated thereunder, or any rule or
requirement of the New York Stock Exchange or NASDAQ, in each case after
providing the other Party(ies) with a reasonable opportunity to review and
comment on such filing or press release.
 
 
 
Confidential


 
- 27 -

--------------------------------------------------------------------------------

 
 
5.9 Tax Matters.
 
(a) Preparation and Filing of Tax Returns.
 
(i) CPAM Returns.  Seller shall prepare or cause to be prepared and file or
cause to be filed in a manner consistent with past practice (except as otherwise
required by Law) all Tax Returns for CPAM for all periods ending on or prior to
the Closing Date which are filed after the Closing Date.  At the request of
Buyer, Seller shall provide to Buyer a copy of such Tax Returns.
 
(ii) Straddle Tax Returns.  Seller shall prepare or cause to be prepared in a
manner consistent with past practice (except as otherwise required by Law) and
file or cause to be filed any Tax Returns of CPAM for periods which begin before
the Closing Date and end after the Closing Date (a “Straddle Period”).
 
(A) For the purpose of this Agreement, Taxes arising in a Straddle Period shall
be allocated among the Pre-Closing Period and Post-Closing Period as follows:
 
(1) In the case of Taxes based upon or related to income or receipts, franchise
taxes and sales and use taxes, in each case arising in a Straddle Period, the
allocation of such Taxes between the Pre-Closing Period and the Post-Closing
Period shall be made on the basis of an interim closing of the books as of the
end of the Closing Date.
 
(2) In the case of any Taxes other than those described in
Section 5.9(a)(ii)(A)(1) arising in a Straddle Period, the portion of such Taxes
which relates to the Pre-Closing Period shall be deemed to be the amount of such
Taxes for the entire Straddle Period multiplied by a fraction, the numerator of
which is the number of days in the Pre-Closing Period and the denominator of
which is the number of days in the entire Straddle Period.
 
(B) With respect to any Tax Return of CPAM required to be filed by Seller for a
Straddle Period, Seller shall deliver, at least 30 days prior to the due date
for the filing of such Tax Return (taking into account extensions), to Buyer a
statement setting forth the amount of Taxes that relate to each of the
Pre-Closing Period and the Post-Closing Period and copies of the portion of such
Tax Return that relates solely to a Straddle Period of CPAM.  Buyer shall have
the right to review such Tax Return prior to the filing of such Tax Return and
shall (1) pay to , on behalf of Seller, an amount equal to the Taxes shown as
due on such Tax Return that relate to the Post-Closing Period and (2) cause any
Tax Return that relates solely to a Straddle Period of CPAM to be executed by an
authorized representative of CPAM, in each case, at least three days prior to
the due date for the filing of such Tax Return (taking into account
extensions).  Seller and Buyer agree to consult and resolve in good faith any
issue arising as a result of the review of such Tax Return and statement, and
mutually to consent to the filing as promptly as possible of such Tax Return.
 
 
 
Confidential


 
- 28 -

--------------------------------------------------------------------------------

 
 
(iii) Neither Buyer nor any of its Affiliates shall file any amended Tax Returns
for any periods for or in respect of CPAM with respect to which Buyer is not
obligated to prepare or cause to be prepared the original of such Tax Returns
pursuant to this Section 5.9(a) without the prior written consent of Seller,
which consent shall not be unreasonably withheld, conditioned or delayed.
 
(b) Refunds.  Seller shall be entitled to retain, or receive immediate payment
from Buyer or any or its Affiliates (including CPAM) of, any refund or credit
with respect to Taxes (including refunds and credits arising by reason of
amended Tax Returns filed after the Closing Date or otherwise) with respect to
any Tax period ending on or before the Closing Date relating to CPAM.  Buyer and
CPAM shall be entitled to retain, or receive immediate payment from Seller of,
any refund or credit with respect to Taxes with respect to any Tax period
beginning after the Closing Date relating to CPAM.  Buyer and Seller shall
equitably apportion any refund with respect to Taxes with respect to a Straddle
Period, and any credit with respect to a Straddle Period, in accordance with the
principles set forth in Section 5.9(a)(ii)(A).
 
(c) Tax Cooperation.  Each of Buyer and Seller shall provide the other
Party(ies) with such cooperation, such information and records and make such of
its officers, directors, employees, and agents available as may reasonably be
requested by such other Party in connection with the preparation of any Tax
Return, determining any Liability for Taxes, or any audit or other proceeding
that relates to Section 5.9(a).  Such cooperation and information shall include
providing reasonable access to accounting systems and records and providing
copies of relevant Tax Returns or portions thereof, together with accompanying
schedules and related work papers and documents relating to rulings or other
determinations by taxing authorities.  Each of the Parties will retain all Tax
Returns, schedules and work papers and all material records or other documents
in its possession (or in the possession of its Affiliates) relating to Tax
matters relevant to the Purchased Assets or CPAM for the taxable period first
ending after the Closing Date and for all prior taxable periods (the “Tax
Documents”) until the expiration of the statute of limitations of the taxable
periods to which such Tax Returns and other documents relate, without regard to
extensions. Before any of the Parties shall at any time dispose of any Tax
Documents in its possession (or in the possession of its Affiliates), the other
Party(ies) shall be given the opportunity, for a period of at least 90 days
following written notice thereof, to remove and retain all or any part of such
Tax Documents as such other Party(ies) may select (at such other Party’s
expense).  Any information obtained under this Section 5.9(c) shall be kept
confidential, except as may be otherwise required in connection with the filing
of Tax Returns or claims for refund or in conducting an audit or other
proceeding.
 
(d) Amended Tax Returns; Changes in Tax Accounting.  Except as required by Law,
Buyer shall not amend any Tax Return of CPAM that relates to a Pre-Closing
Period or a Straddle Period or change any Tax accounting or Tax Return filing
procedures for a Pre-Closing Period or a Straddle Period without the prior
written consent of Seller, which consent will not be unreasonably withheld,
conditioned or delayed.  The Seller shall not take any actions (including, but
not limited to, filing any Tax Return or amended Tax Return, responding to any
audit or inquiry by a taxing authority, or settling or compromising any
controversy with a taxing authority) that could materially affect the Tax
liability of the Buyer without the prior written consent of the Buyer, which
consent shall not be unreasonably withheld, conditioned or delayed, provided
that this Section 5.9(d) shall not apply to income Taxes or Tax Returns in
respect thereof.
 
 
 
Confidential


 
- 29 -

--------------------------------------------------------------------------------

 
 
(e) Transfer Taxes.  Buyer shall be responsible for and pay 50% of any Transfer
Taxes associated with this Agreement or the transactions contemplated
hereby.  Seller shall be responsible for and pay 50% of any Transfer Taxes
associated with this Agreement or the transactions contemplated hereby.
 
(f) Notification.  Following the Closing, Buyer, CPAM and their Affiliates shall
promptly forward to Seller all written notifications and other communications
from any taxing authority received by CPAM, Buyer or any such Affiliate relating
to any Tax audit or other proceeding relating to the Tax liability of CPAM with
respect to a Pre-Closing Period. The failure of Buyer to (or to cause CPAM or
such Affiliate to) give Seller such written notice shall excuse Seller from
their obligations under Section 5.9(a)(ii)(A) and Section 8.1 hereof with
respect to any increased Tax liability directly or indirectly attributable to
any such written notification or other communication if the failure to provide
such written notice materially adversely affected the ability of Seller to
contest any claim arising from such Tax audit or other proceeding.
 
(g) Controversies.  (i) , Seller, shall have the exclusive authority to control
any audit or examination by any taxing authority, initiate any claim for refund,
amend any Tax Return, and contest, resolve and defend any assessment for
additional Taxes, notice of Tax deficiency or other adjustment of Taxes of or
relating to any liability of CPAM for Taxes for any Pre-Closing
Period;  provided, however, that Seller shall not, without the prior written
consent of Buyer, which consent shall not be unreasonably withheld, conditioned
or delayed, enter into any settlement of any contest or otherwise compromise any
issue that materially affects or may materially affect the Tax liability of
Buyer or any of its Affiliates for any Post-Closing Period.
 
(ii) Buyer shall have the exclusive authority to control any audit or
examination by any taxing authority, initiate any claim for refund, amend any
Tax Return, and contest, resolve and defend any assessment for additional Taxes,
notice of Tax deficiency or other adjustment of Taxes of or relating to any
liability of CPAM for Taxes for any Post-Closing Period; provided, however, that
neither Buyer nor its duly appointed representatives shall, without the prior
written consent of Seller, which consent shall not be unreasonably withheld,
conditioned or delayed, enter into any settlement of any contest or otherwise
compromise any issue that materially affects or may materially affect the Tax
liability of Seller or any of their Affiliates for any Pre-Closing Period.
 
(h) Allocation.  The Purchase Price (to the extent required by the Code) shall
be allocated among the assets of CPAM (the “Purchased Assets”) as of the Closing
Date in accordance with the relative fair market value of the Purchased Assets
at that time, to the extent relevant, and in a manner consistent with Section
1060 of the Code and the applicable Treasury Regulations, which allocation will
be set out in a schedule to be prepared by Buyer and to be agreed upon by Seller
within seventy-five (75) days after the Closing Date (the “Allocation”).  If
Seller and the Buyer are unable to agree upon the Allocation within seventy-five
(75) days after the Closing Date, the disputed items shall be resolved by
Deloitte (or if unable or unwilling to accept its mandate, an independent
accountant to be mutually agreed upon by Seller and Buyer).  Subject to the
foregoing provisions of this Section 5.9(h), for all Tax purposes, the Buyer and
the Seller agree that the transactions under this Agreement shall be reported in
a manner consistent with the terms of this Agreement, including the Allocation,
and that none of them will take any position inconsistent therewith in any Tax
Return, in any refund claim, in any Litigation, or otherwise, unless required by
a closing agreement with an applicable taxing authority, or a judgment of a
court of competent jurisdiction.  The Seller and the Buyer agree to cooperate
with each other in preparing IRS Form 8594 (including any subsequent adjustments
required thereto), and to furnish each other with a copy of such form prepared
in draft form within a reasonable period before its filing due date.  If such
Allocation is disputed by any taxation authority or other Governmental Body, the
Buyer or any Seller receiving notice of such dispute will promptly notify the
other Party(ies) and the Parties will use their reasonable best efforts to
sustain the Allocation.  The Parties will share information and cooperate in
good faith to permit the Transactions under this Agreement to be properly,
timely and consistently reported.
 
 
 
Confidential


 
- 30 -

--------------------------------------------------------------------------------

 
 
5.10 Confidentiality.
 
(a) If the Transactions are not consummated, each Party and its representatives
shall treat all Confidential Information of each other Party (or of such other
Party’s Affiliates) as confidential, will not disclose any such Confidential
Information except to its representatives on a need-to-know basis or if required
by Law or requested by judicial or regulatory process to be disclosed and shall
immediately (a) cease using such Confidential Information, (b) destroy or return
to such other Party all Confidential Information and all copies made by it or
its representatives of the Confidential Information provided by such other Party
(other than such documents and other materials as are required by any Law or
legal process, regulation or internal policies to be retained and any computer
records and files containing Confidential Information that have been created as
a result of automatic archiving or back-up procedures), and (c) destroy any and
all notes, analyses, compilations, studies or other documents prepared by it or
any of its Affiliates or representatives to the extent they contain or reflect
any such Confidential Information.  The return and/or destruction of
Confidential Information pursuant to this Section 5.10 shall be certified in
writing to the Party providing such Confidential Information by an authorized
officer supervising such return and/or destruction within three Business Days
after written request from such Party.  Notwithstanding the return or
destruction of the Confidential Information pursuant to this Section 5.10, each
Party shall continue to be bound by the obligations of confidentiality and other
obligations hereunder with respect to such Confidential Information.
 
(b) From and after the Closing Date, each Party shall, and shall cause its
representatives and Affiliates to, treat all Confidential Information of each
other Party and its Affiliates (and, in the case of Seller, Confidential
Information of the CPAM Business) as confidential and shall not disclose or use
any such Confidential Information, except (i) if required by Law or requested by
judicial or regulatory process to be disclosed, (ii) to comply with any tax,
regulatory reporting, audit or other compliance obligations or (ii) to carry out
its obligations hereunder and to enforce its rights hereunder.  Each Party shall
enforce for the benefit of the other Parties all confidentiality, assignment of
inventions and similar agreements to which it is a party or otherwise has rights
thereunder.
 
 
 
Confidential


 
- 31 -

--------------------------------------------------------------------------------

 
 
5.11 Assistance.  From and after the Closing Date, each of the Parties shall
permit the other Parties reasonable access to its employees and any applicable
records in its possession relating to the CPAM Business as may be reasonably
necessary in connection with any obligation, right, claim or Litigation
involving the Party requesting access.  Such cooperation shall be at the
requesting Party’s expense, unless subject to indemnification by the other Party
pursuant to Article 8.
 
5.12 Expenses.  Except as otherwise provided herein, the Parties shall each pay
all of the respective legal, accounting and other expenses incurred by such
Party in connection with the Transactions.
 
5.13 Employees.
 
(a) Schedule 5.13(a) contains a true and correct list of all CPAM Employees as
of the date hereof identified by name, position, hire date, current base salary,
bonus, severance and accrued vacation, and the date on which any amounts are
payable to such Persons, as well as to former employees of or consultants to
CPAM after the Closing Date.
 
(b) On or prior to Closing, to the extent practicable and consistent with
applicable Law and applicable Contract, Seller's obligations under this
Agreement and CPAM’s obligations under the CPAM CLO Documents, Seller shall
terminate all employees of CPAM. (employees, the “Terminated Employees”) and
shall give all notices and take all actions required by Law or Contract in
connection with such termination.  Seller shall use its reasonable best efforts
to obtain a release from the Terminated Employees in the form attached hereto as
Exhibit A on or prior to the Closing Date or as soon thereafter as is possible,
as permitted by applicable Law and Contract.  Seller shall pay in full directly
to all Terminated Employees, all Severance Liabilities upon receipt of such
releases.  The Seller shall assume or retain (i) all Liabilities under or
relating to any Benefit Plan, whether or not such Liability arises prior to, on,
or after the Closing Date or (ii) any other Liability relating to the employment
by CPAM or termination of employment by CPAM of any (x) Person listed on
Schedule 5.13(a) arising from or related to (A) the operation of CPAM on or
prior to the Closing Date or (B) the transactions contemplated by this Agreement
(including but not limited to, the Severance Liabilities or retention bonuses
payable with respect to any such Person) or (y) Person listed on Schedule
5.13(a) who is a Terminated Employee effective on or after the Closing.
 
(c) Seller will retain possession of all personnel files and other CPAM Employee
related records and data for the Terminated Employees for the periods required
and to the extent required by applicable Law, provided that, upon Buyer’s
reasonable request, Seller shall promptly provide copies of such records to
Buyer at Buyer’s expense.
 
 
 
Confidential


 
- 32 -

--------------------------------------------------------------------------------

 
 
5.14 Pre-Closing Distributions.  Subject to the requirements of Section 2.1(b),
on or prior to Closing, all cash and cash equivalents of CPAM shall be
distributed to Seller by means of one or more pre-Closing distributions that
will be declared and made prior to Closing (the “Pre-Closing Distributions”),
provided that the cash remaining in CPAM’s accounts after such distributions
shall be an amount equal to the sum of any fees received by CPAM under the CPAM
Collateral Management Agreements on and after January 1, 2011 and prior to the
Closing Date.
 
5.15 Post-Closing Remittances.  After the Closing, Buyer shall promptly remit to
Seller any amounts received by Buyer which are payable to Seller, or as to which
Seller has retained the right to receive such amounts, in each case in
accordance with the terms hereof, including but not limited to all
reimbursements received for expenses incurred or advanced by CPAM under the CPAM
CLO Documents prior to the Closing Date (provided that such expenses shall not
exceed $20,000 in respect of any Fund Entity) and any cash collateral posted to
secure the letter of credit relating to the CPAM Lease and any other third party
cash retainers and cash deposits which may be returned to CPAM as a result of
the termination or assignment of any of the Contracts contemplated or as
required by Section 2.5.  After the Closing, Seller shall promptly remit to
Buyer any amounts received by Seller which are payable to Buyer in accordance
with the terms hereof.
 
5.16 "Churchill" Name; URLs.  Buyer acknowledges that the names "Churchill" and
"Churchill Pacific" are registered service marks of an affiliate of Seller and
any license or sub-license to use such names or any derivative thereof will not
be conveyed or included in the CPAM Business being acquired by Buyer.  Buyer
shall immediately take all actions reasonably required to change the name of
CPAM and any successor succeeding to the business of CPAM so as not to include
the names "Churchill", "Churchill Pacific" or any derivative thereof.  Within 30
days of the Closing, Buyer shall (and shall cause its Affiliates to) cease to
use such names in connection with the CPAM Business purchased hereunder (whether
by the CPAM entity or any successor entity).
 
           5.17           Equity in Fund Entities.  After the Closing and so
long as Seller or any of its Affiliates own any equity interests issued by any
Fund Entity and CPAM (or its successor if such successor is affiliated with
Buyer) is the manager under the CPAM Collateral Management Agreements, Seller
agrees (and agrees to cause its Affiliates) (a) not to vote such equity
interests in favor of any redemption of any securities issued by a Fund Entity
under the CLO Indentures and (b) not to vote in favor of removal of CPAM as the
manager under the CPAM Collateral Management Agreements.
 
6. Conditions Precedent to Obligations of Buyer.  All obligations of Buyer to
consummate the Transactions are subject to the satisfaction (or waiver by Buyer)
prior thereto of each of the conditions set forth in this Article 6.  The waiver
by Buyer of any condition based upon the accuracy of any representation or
warranty of Seller or the performance or compliance by Seller of or with any
covenant or obligation to be performed or complied with by Seller, will not
affect the right to indemnification or reimbursement right or other remedy of
Buyer based upon such representations, warranties, covenants and obligations.
 
 
Confidential


 
- 33 -

--------------------------------------------------------------------------------

 
 
6.1 Agreements and Covenants.  Seller shall have performed or complied with, in
all material respects, all agreements and covenants required by this Agreement
to be performed or complied with by it on or before the Closing Date.
 
6.2 Required Seller Deliverables.  Buyer shall have received those items to be
delivered by Seller pursuant to Section 2.3(a).
 
6.3 Legality.  No Law or Court Order shall have been enacted, entered,
promulgated or enforced by any Governmental Body that is in effect and has the
effect of making the Transactions illegal or otherwise prohibiting the
consummation of the Transactions.
 
6.4 No Seller Material Adverse Effect.  There shall not have been a Seller
Material Adverse Effect (without regard to clause (a) of the definition
thereof).
 
6.5 Representations and Warranties.  The representations and warranties of
Seller made in this Agreement qualified as to materiality shall be true and
correct and those not so qualified shall be true and correct in all material
respects as of the date hereof and as of the Closing Date as though made on the
Closing Date, except to the extent such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
qualified as to materiality shall be true and correct and those not so qualified
shall be true and correct in all material respects on and as of such earlier
date.
 
7. Conditions Precedent to Obligations of Seller.  All obligations of Seller to
consummate the Transactions are subject to the satisfaction (or waiver by
Seller) prior thereto of each of the conditions set forth in this
Article 7.  The waiver by Seller of any condition based upon the accuracy of any
representation or warranty of Buyer or the performance or compliance by Buyer of
or with any covenant or obligation to be performed or complied with by Buyer,
will not affect the right to indemnification or reimbursement right or other
remedy of Seller based upon such representations, warranties, covenants and
obligations.
 
7.1 Representations and Warranties.  The representations and warranties of Buyer
set forth in this Agreement shall have been true and correct as of the date
hereof and as of the Closing Date except for such failures to be true and
correct as would not individually or in the aggregate have a Buyer Material
Adverse Effect.
 
7.2 Agreements and Covenants.  Buyer shall have performed or complied with, in
all material respects, all agreements and covenants required by this Agreement
to be performed or complied with or by it on or before the Closing Date.
 
 
Confidential


 
- 34 -

--------------------------------------------------------------------------------

 
 
7.3 Required Buyer Deliverables.  Seller shall have received those items to be
delivered by Buyer pursuant to Section 2.3(b).
 
7.4 Legality.  No Law or Court Order shall have been enacted, entered,
promulgated or enforced by any Governmental Body that is in effect and has the
effect of making the Transactions illegal or otherwise prohibiting the
consummation of the Transactions.
 
8. Indemnification.
 
8.1 By Seller.  (a) From and after the Closing Date, Seller shall indemnify and
hold harmless Buyer and its officers, directors, managers, employees,
stockholders, members, partners, agents and Affiliates (each, an “Indemnified
Buyer Party”) from and against any Damages that such Indemnified Buyer Party may
sustain, suffer or incur and that result from, arise out of or relate to (i) any
breach of any of the representations or warranties of Seller contained in
Section 3.1 or (ii) any breach of any of the covenants or agreements of such
Seller contained in this Agreement or any other Transaction Document that
results from an act or omission pertaining to Seller.
 
(b) From and after the Closing Date, Seller shall indemnify and hold harmless
each Indemnified Buyer Party from and against Damages that such Indemnified
Buyer Party may sustain, suffer or incur and that result from, arise out of or
relate to (i) any breach of any of the representations or warranties of Seller
contained in Section 3.2 or in the Seller Section 6.5 Closing Certificate, (ii)
any breach of any of the covenants or agreements of Seller contained in this
Agreement or any other Transaction Document that results from an act or omission
pertaining to CPAM, (iii) the matters disclosed on Schedules 3.2(f) and 3.2(p)
of the Seller's Disclosure Letter, (iv) Taxes allocated to Pre-Closing Periods
pursuant to Section 5.9(a)(ii) and (v) any Liabilities set forth on the
unaudited financial statements contained in Schedule 3.2(d) of the Seller's
Disclosure Letter or described in Schedule 3.2(e)(i); provided that, to the
extent that an Indemnified Buyer Party is entitled to indemnification under this
Section 8.1(b), such Indemnified Buyer Party shall not be entitled to duplicate
claims for indemnification.
 
(c)           If an event, fact or circumstance constitutes a breach by Seller
under more than one provision of Article 3, Buyer may pursue remedies under any
such provision, provided that Buyer shall not be entitled to double recovery of
any Damages for such breach.
 
8.2 By Buyer.  From and after the Closing Date, Buyer shall indemnify and hold
harmless Seller and its Affiliates (other than CPAM) and each of their
respective officers, directors, managers, employees, stockholders, members,
partners, and agents (each, an “Indemnified Seller Party”) from and against any
Damages that such Indemnified Seller Party may sustain, suffer or incur and that
result from, arise out of or relate to (a) any breach of any of the
representations or warranties of Buyer contained in this Agreement or any other
Transaction Document, (b) any breach of any of the covenants or agreements of
Buyer contained in this Agreement or any other Transaction Document, (c) the
ownership or operation of the continuing CPAM Business after the Closing (other
than with respect to Damages arising from matters for which Seller  are
responsible on account of the ownership or operation of the CPAM Business before
the Closing), or (d) Taxes allocated to Post-Closing Periods pursuant to Section
5.9(a)(ii); provided that, to the extent that an Indemnified Seller Party is
entitled to be indemnified under this Section 8.2, such Indemnified Seller Party
shall not be entitled to duplicate claims for indemnification.
 
 
Confidential


 
- 35 -

--------------------------------------------------------------------------------

 
 
If an event, fact or circumstance constitutes a breach by Buyer  under more than
one provision of Article 4, Seller may pursue remedies under any such provision,
provided that Seller shall not be entitled to double recovery of any Damages for
such breach.
 
8.3 Procedure for Claims.
 
(a) Any Person who desires to seek indemnification under any part of this
Article 8 (each, an “Indemnified Party”) shall give written notice in reasonable
detail (a “Claim Notice”) to each Party responsible or alleged to be responsible
for indemnification hereunder (an “Indemnitor”).  Such notice shall briefly
explain the nature of the indemnification claim and the parties known to be
invoked, and shall specify the amount thereof, provided that the amount
specified in any Claim Notice with respect to the breach of any representation
or warranty must exceed $25,000 in order for the claim to be valid and count
towards the Deductible Amount.   The Indemnified Party shall deliver the Claim
Notice as promptly as practicable after the Indemnified Party first learns of
the underlying claim or, in the case of an Action, promptly following
institution of the Action, as set forth in Section 8.5.  If the matter to which
a claim relates shall not have been resolved as of the date of the Claim Notice,
the Indemnified Party shall estimate the amount of the claim in the Claim
Notice, but also specify therein that the claim has not yet been liquidated (an
“Unliquidated Claim”).  If an Indemnified Party gives a Claim Notice for an
Unliquidated Claim, the Indemnified Party shall also give a second Claim Notice
(the “Liquidated Claim Notice”) within 60 days after the matter giving rise to
the claim becomes finally resolved, and the Second Claim Notice shall specify
the amount of the claim.  Each Indemnitor to which a Claim Notice is given shall
respond to each Indemnified Party that has given such Claim Notice (a “Claim
Response”) within 30 days (the “Response Period”) after the later of (i) the
date that the Claim Notice is given or (ii) if a Claim Notice is first given
with respect to an Unliquidated Claim, the date on which the Liquidated Claim
Notice is given.  Any Claim Response shall specify whether or not the Indemnitor
giving the Claim Response disputes the validity or amount of the claim described
in the Claim Notice.  If any Indemnitor fails to give a Claim Response within
the Response Period, such Indemnitor shall be deemed not to dispute the claim
described in the related Claim Notice.  Notwithstanding anything herein to the
contrary, failure by an Indemnified Party to provide a Claim Notice within the
time periods specified in this Section 8.3(a) shall not relieve any Indemnitor
of its obligations under Section 8.1 or 8.2, as applicable, except to the extent
that such failure has a material adverse impact on the ability of the Indemnitor
to defend such claim.
 
(b) If, during the Response Period, an Indemnified Party receives a Claim
Response from the Indemnitor, then for a period of 45 days (the “Resolution
Period”) after the Indemnified Party’s receipt of such Claim Response, the
Indemnified Party and the Indemnitor shall endeavor to resolve any dispute
arising therefrom.  In the event that the parties fail to reach a resolution
during the Resolution Period, either party shall be entitled to file an action
with a court of competent jurisdiction.  If such dispute is resolved by the
parties during the Resolution Period, the amount that the parties have specified
as the amount to be paid by the Indemnitor, if any, as settlement for such
dispute shall be conclusively deemed to be an obligation of such Indemnitor.
 
 
Confidential


 
- 36 -

--------------------------------------------------------------------------------

 
 
(c) Notwithstanding any other provision of this Article 8, except as provided
below in this subsection (c), no Indemnified Buyer Party or Indemnified Seller
Party shall be entitled to indemnification hereunder pursuant to Section
8.1(b)(i) or Section 8.2(a) unless the aggregate of all Damages to the
Indemnified Buyer Parties or Indemnified Seller Parties, as applicable,
thereunder exceeds $200,000 (the “Deductible Amount”) and then only to the
extent the aggregate amount of all Damages exceeds $100,000; provided, however,
that the Deductible Amount shall not apply to (i) any breach of any
representations or warranties that are finally determined by a court of
competent jurisdiction (with no right to further appeal) to have been
fraudulently made by Seller or Buyer, as applicable, and (ii) any breach of the
representations contained in Sections 3.2(a), (c) (but only with respect to
CPAM's rights in, to and under the CPAM CLO Documents), (m) and (p) and Sections
4.1, 4.2 and 4.3.  Other than (x) in the case of a breach of any such
representations or warranties that are finally determined by a court of
competent jurisdiction (with no right to further appeal) to have been
fraudulently made by a Seller or Buyer, as applicable, and (y) any breach of the
representations contained in Section 3.1, Sections 3.2(a), (b), (c) (but only
with respect to CPAM's rights in, to and under the CPAM CLO Documents), (e), (m)
and (p) and Sections 4.1, 4.2 and 4.3, the maximum amount payable for all claims
arising out of or related to breaches by the Seller or the Buyer, as applicable,
(in the aggregate) pursuant to Section 8.1(b)(i) or Section 8.2(a) shall be
$2,500,000 (the “Indemnification Cap”).  In the case of a breach of any of the
representations contained in Section 3.1(c) or Section 3.2(b), the maximum
amount payable for all claims arising out of or related to breaches by the
Seller pursuant to Section 8.1(a)(i) or (b)(i), as the case may be, as of any
date shall be the Purchase Price less an amount equal to 70% of all collateral
management fees and similar fees paid to or received by CPAM under any CPAM
Collateral Management Agreement or CPAM Indenture from and after January 1, 2011
to and including such date.  The maximum aggregate amount payable for all claims
arising (A) pursuant to Section 8.1(b)(i) with respect to breaches of the
representations contained in Section 3.2(e) and (B) pursuant to Section
8.1(b)(v) shall be (w) from and after the Closing Date to the first anniversary
of the Closing Date, $5,000,000, (x) from and after the first anniversary of the
Closing Date to the second anniversary of the Closing Date, $2,500,000, (y) from
and after the second anniversary of the Closing Date to the third anniversary of
the Closing Date, $1,000,000 and (z) thereafter, zero.  Notwithstanding the
foregoing, the maximum amount payable in the aggregate for claims arising out of
or related to all breaches by the Seller or the Buyer, as applicable, (in the
aggregate) pursuant to Section 8.1(a)(i), Section 8.1(b)(i) or Section
8.2(a),  (2) the matters disclosed on Schedules 3.2(f) and 3.2(p) of the
Seller’s Disclosure Letter, and (3) Taxes allocated to Pre-closing Periods
pursuant to Section 5.9(a)(ii), shall be the Purchase Price (the "Purchase Price
Cap").
 
 
Confidential


 
- 37 -

--------------------------------------------------------------------------------

 
 
8.4 Claims Period.  The representations and warranties of the Parties shall
survive the Closing.  Any claim for indemnification under this Article 8 shall
be made by giving a Claim Notice under Section 8.3 on or before the applicable
date (each, an “Expiration Date”) specified below in this Section 8.4, or the
claim under this Article 8 shall be invalid.  The following claims shall have
the following respective Expiration Dates:
 
(a) the date which is two years after the Closing Date for any Damages that
result from, arise out of, or relate to any of the items in Section 8.1(a)(i) or
(b)(i) or Section 8.2(a), other than with respect to Sections 3.1(a), 3.1(b),
3.1(d), 3.2(a), 3.2(c) (but only with respect to CPAM's rights in, to and under
the CPAM CLO Documents), 3.2(e), 3.2(m) and 3.2(p) and Sections 4.1, 4.2 and
4.3;
 
(b) the date which is ninety (90) days after the date on which the applicable
statute of limitation expires for any Damages that result from, arise out of, or
relate to Sections 3.2(m) and 3.2(p) or matters as to which Buyer is entitled to
indemnification under Section 8.1(b)(iii); and
 
(c) the date which is three years after the Closing Date for any Damages that
result from, arise out of, or relate to Section 3.2(e) or matters as to which
Buyer is entitled to indemnification under Section 8.1(b)(v).
 
There is no expiration date for the survival of representations and warranties
which do not have an express Expiration Date under clauses (a) or (b) above.
 
If more than one of such Expiration Dates applies to a particular claim, the
latest of such Expiration Dates shall be the controlling Expiration Date for
such claim.  So long as an Indemnified Party gives a Claim Notice for an
Unliquidated Claim on or before the applicable Expiration Date, such Indemnified
Party shall be entitled to pursue its rights to indemnification regardless of
the date on which such Indemnified Party gives the related Liquidated Claim
Notice.
 
8.5 Third Party Claims.  An Indemnified Party that desires to seek
indemnification under any part of this Article 8 with respect to any actions,
suits or other administrative or judicial proceedings (each, an “Action”) that
may be instituted by a third party shall give each Indemnitor prompt notice of a
third party’s institution of such Action.  After such notice, any Indemnitor
may, or if so requested by such Indemnified Party, shall, participate in such
Action or assume the defense thereof, with counsel satisfactory to such
Indemnified Party; provided, however, that such Indemnified Party shall have the
right to participate at its own expense in the defense of such Action; provided,
further, that the Indemnified Party shall not consent to the entry of any
judgment or enter into any settlement, except with the written consent of the
Indemnitor (which consent shall not be unreasonably withheld).  Any failure to
give prompt notice under this Section 8.5 shall not bar an Indemnified Party’s
right to claim indemnification under this Article 8, except to the extent that
an Indemnitor shall have been harmed by such failure.
 
 
Confidential


 
- 38 -

--------------------------------------------------------------------------------

 
 
8.6 Materiality.   In determining whether an Indemnified Party is entitled to
indemnity under this Article 8, any breaches of representations or warranties
will be determined by giving effect to any limitation as to "materiality",
“material adverse effect” or any derivative thereof set forth therein but the
amount of any claim for Damages for any breaches of representations or
warranties so determined to exist shall be limited as to amount only as set
forth in Section 8.3(a) and 8.3(c) hereof and shall be calculated without giving
effect to any such “materiality” or “material adverse effect” limitation
contained in the applicable representation or warranty.
 
8.7 Exclusive Remedy.  Except as set forth in Section 10.9 or as otherwise
specifically set forth in this Agreement, the indemnification rights under this
Article 8 are the exclusive rights and remedies the Parties may have at Law or
otherwise for any misrepresentation, breach of warranty or failure to fulfill
any agreement or covenant hereunder on the part of any Party.
 
8.8 Tax Benefits.  If Seller makes any payment under Section 8.1 with respect to
Damages with respect to  any Pre-Closing Period, and the realization of the
Damages to which such payment relates gives rise to any reduction of, or credit
against, a Tax liability of Buyer, CPAM or their Affiliates in any taxable year
during or after the taxable year in which the indemnification amount is paid (a
“Tax Benefit”), then promptly following the filing of the Tax Return (or Tax
Returns) reflecting such Tax Benefit, Buyer shall pay (or Buyer shall cause CPAM
to pay) to Seller the amount of such Tax Benefit.  The determination of any such
Tax Benefit shall be made in good faith by Buyer and, if requested by Seller,
shall be verified in writing by an independent certified public accounting firm
selected by Seller.
 
8.9 Insurance Benefits.  The amount payable under Section 8.1 or 8.2 in respect
of any Damages sustained by any Indemnified Party shall be reduced by the amount
actually recovered by that Indemnified Party or its Affiliates with respect to
such Damages under any insurance coverage relating thereto (but taking into
account any deductible or retention and initial premium increase resulting
therefrom).  Seller and Buyer shall use commercially reasonable efforts to
recover the maximum amounts available under any insurance policy, warranty or
indemnity from any third party in respect of any Damages for which it is seeking
indemnification pursuant to this Article 8.
 
8.10 Seller's Indemnity Performance Covenant.  If (a) Seller sells all or
substantially all of its then-existing assets to a third party on or before July
10, 2012, (b) the purchaser thereof does not expressly assume Seller's
indemnification obligations set forth in this Article 8, and (c) Seller
distributes all or substantially all of the proceeds of such sale to its equity
owners, Seller covenants and agrees that after giving effect to such
distribution to its equity owners, it shall continue to hold cash, marketable
securities or other assets, or shall provide or cause to be provided credit
enhancements (including but not limited to letters of credit, guaranties, surety
bonds or similar instruments), or any combination thereof, having an aggregate
value equal to (i) for the period from the date of distribution of such sale
proceeds to Seller's equity owners to and including July 10, 2012, $5,000,000,
and (ii) for the period from and including July 11, 2012 to and including July
10, 2013, $1,000,000.
 
 
Confidential


 
- 39 -

--------------------------------------------------------------------------------

 
 
8.11           Buyer's Indemnity Performance Covenant.  Buyer shall not sell,
assign or otherwise transfer to one or more Affiliates, and any such Affiliate
transferees shall not sell, assign or otherwise transfer to one or more
Affiliates, all or substantially all of the membership interests in CPAM or all
or substantially all of the assets or property of CPAM, unless each such
Affiliate transferee assumes all of the Buyer's obligations then existing
hereunder.
 
9. Termination.
 
9.1 Grounds for Termination.  The Parties may terminate this Agreement at any
time before the Closing as provided below:
 
(a) by mutual written consent of  Seller and Buyer;
 
(b) by Seller or by Buyer, if the Closing shall not have been consummated on or
before February 28, 2011 (the “Termination Date”); provided, however, that the
right to terminate this Agreement under this subsection (b) shall not be
available to any Party if the Party’s failure to fulfill any if its obligations
under this Agreement has been the cause of, or resulted in, the failure of the
Closing to occur on or before the Termination Date; or
 
(c) by any Party, if a Governmental Body shall have issued a Court Order (which
Court Order the Parties shall use commercially reasonable efforts to lift) that
permanently restrains, enjoins or otherwise prohibits the Transactions, and such
Court Order shall have become final and nonappealable.
 
9.2 Effect of Termination.  If this Agreement is terminated pursuant to
Section 9.1, the agreements contained in Section 5.8, Section 5.10,
Section 5.12, this Section 9.2 and Article 10 shall survive the termination
hereof and any Party may pursue any legal or equitable remedies that may be
available if such termination is based on a breach of another Party.
 
10. General Matters.
 
10.1 Contents of Agreement.  This Agreement, together with the other Transaction
Documents, sets forth the entire understanding of the Parties with respect to
the Transactions and supersedes all prior agreements or understandings or
letters of intent among the Parties regarding those matters.
 
10.2 Amendment, Parties in Interest, Assignment, Etc.  This Agreement may be
amended, modified or supplemented only by a written instrument duly executed by
each of the Parties.  This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the respective heirs, legal representatives,
successors and permitted assigns of the Parties.  Nothing in this Agreement
shall confer any rights upon any Person other than the Parties and their
respective heirs, legal representatives, successors and permitted assigns,
except as provided in Article 8.  No Party shall assign this Agreement or any
right, benefit or obligation hereunder; provided, however, that each Seller may
assign this Agreement and its rights, benefits and obligations hereunder without
the prior consent of any other Party to a successor to substantially all of the
business of such Seller, whether in a merger, sale of stock, sale of assets or
other transaction, except if such assignment is made to an unaffiliated third
party during the period from the date hereof to and including the Closing Date,
in which case the consent of the Buyer (not to be
 
Confidential


 
- 40 -

--------------------------------------------------------------------------------

 
 
unreasonably withheld or delayed) shall be required.  Any term or provision of
this Agreement may be waived at any time by the Party entitled to the benefit
thereof by a written instrument duly executed by such Party.  Neither the
failure nor the delay by any Party in exercising any right, power or privilege
hereunder shall operate as a waiver of such right, power or privilege, and no
single or partial exercise of such right, power or privilege shall preclude any
other or further exercise of any such right, power or privilege or the exercise
of any other right, power or privilege.  To the maximum extent permitted by
applicable Law, (a) no waiver that may be given by a Party shall be applicable
except in the specific instance for which it was given, and (b) no notice to or
demand on one Party shall be deemed to be a waiver of any obligation of such
Party or the right of the Party giving such notice or demand to take further
action without notice or demand as provided in this Agreement or the other
Transaction Documents.
 
10.3 Further Assurances.  At and after the Closing, the Parties shall execute
and deliver any and all documents and use commercially reasonable efforts to
take any and all other actions reasonably necessary to consummate and make
effective the Transactions or to carry out the purposes of this Agreement.
Without limiting the generality of the foregoing, (a) Seller shall use its
commercially reasonable best efforts, and shall cause its Affiliates to use
their commercially reasonable best efforts, to promptly forward any documents or
other correspondence received by Seller or its Affiliates after Closing and
relating to the CPAM Business, to CPAM (other than any such documents or other
correspondence relating to any Churchill Assets, Seller or its Affiliates) and
(b) Buyer shall use its commercially reasonable best efforts, and shall cause
its Affiliates and CPAM to use their commercially reasonable best efforts, to
promptly forward any documents or other correspondence received by Buyer, its
Affiliates or CPAM after Closing and relating to any Churchill Assets, Seller or
its Affiliates, to Seller.
 
10.4 Interpretation.  Unless the context of this Agreement clearly requires
otherwise, (a) references to the plural include the singular and the singular
the plural, (b) references to any gender include all genders, (c) “including”
has the inclusive meaning frequently identified with the phrase “but not limited
to,” and (d) references to “hereunder” or “herein” relate to this
Agreement.  Any determination as to whether a situation is material shall be
made by taking into account the effect of all other provisions of this Agreement
that contain a qualification with respect to materiality so that the
determination is made after assessing the aggregate effect of all such
situations.  The section and other headings contained in this Agreement are for
reference purposes only and shall not control or affect the construction of this
Agreement or the interpretation thereof in any respect.  Article, Section,
subsection, Schedule and Exhibit references are to this Agreement unless
otherwise specified.  Each accounting term used herein that is not specifically
defined herein shall have the meaning given to it under GAAP.  Any reference to
a Party’s being satisfied with any particular item or to a Party’s determination
of a particular item presumes that such standard will not be achieved unless
such Party shall be satisfied or shall have made such determination in its sole
or complete discretion.
 
Confidential


 
- 41 -

--------------------------------------------------------------------------------

 
 
 
10.5 Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be binding as of the date first written above, and, when
delivered, all of which shall constitute one and the same instrument.  This
Agreement and any documents delivered pursuant hereto, and any amendments hereto
or thereto, to the extent signed and delivered by means of a facsimile machine
or as an attachment to an electronic mail message in “pdf” or similar format,
shall be treated in all manner and respects as an original agreement or
instrument and shall be considered to have the same binding legal effect as if
it were the original signed version thereof delivered in person.  At the request
of any Party hereto or to any such agreement or instrument, each other Party
shall re-execute original forms thereof and deliver them to all other
Parties.  No Party to any such agreement or instrument shall raise the use of a
facsimile machine or electronic mail attachment in “pdf” or similar format to
deliver a signature or the fact that any signature or agreement or instrument
was transmitted or communicated through the use of a facsimile machine or as an
attachment to an electronic mail message as a defense to the formation of a
contract and each such Party forever waives any such defense.  A facsimile
signature or electronically scanned copy of a signature shall constitute and
shall be deemed to be sufficient evidence of a Party’s execution of this
Agreement, without necessity of further proof.  Each such copy shall be deemed
an original, and it shall not be necessary in making proof of this Agreement to
produce or account for more than one such counterpart.
 
10.6 Disclosure Letters.  Any items listed or described on a Party’s Disclosure
Letter shall be listed or described under a caption that specifically identifies
the Section(s) of this Agreement to which the item relates (which, in each case,
shall constitute the only valid disclosure with respect to such Section(s));
provided, however, that if it is readily apparent from a reading of a disclosure
that it is applicable to another Section(s), it shall be deemed to qualify such
Section(s).
 
10.7 Negotiated Agreement.  The Parties hereby acknowledge that the terms and
language of this Agreement were the result of negotiations among the Parties
and, as a result, there shall be no presumption that any ambiguities in this
Agreement shall be resolved against any particular Party.  Any controversy over
construction of this Agreement shall be decided without regard to events of
authorship or negotiation.
 
10.8 Severability.  If any term or other provision of this Agreement is held by
a court of competent jurisdiction to be invalid, illegal or incapable of being
enforced under any applicable Law in any particular respect or under any
particular circumstances, then, so long as the economic or legal substance of
the Transactions is not affected in any manner materially adverse to any Party,
(a) such term or provision shall nevertheless remain in full force and effect in
all other respects and under all other circumstances, and (b) all other terms,
conditions and provisions of this Agreement shall remain in full force and
effect.  Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the Parties shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner so that the Transactions
are fulfilled to the fullest extent possible.
 
Confidential


 
- 42 -

--------------------------------------------------------------------------------

 
 
10.9 Specific Performance.  Each of the Parties hereby acknowledges that the
other Parties may be damaged irreparably in the event any provision of this
Agreement or any other Transaction Document is not performed in accordance with
its specific terms or is otherwise breached.  Accordingly, notwithstanding
anything contained in this Agreement to the contrary, each of the Parties hereby
acknowledges that the other Parties may be entitled to seek an injunction or
injunctions to prevent breaches of the provisions of this Agreement and any
other Transaction Document and to seek to enforce specifically this Agreement
and any other Transaction Document and the terms and provisions thereof in any
action instituted in any court in the United States or in any state having
jurisdiction over the Parties and the matter.
 
11. Notices.
 
All notices that are required or permitted hereunder shall be in writing and
shall be sufficient if personally delivered or sent by registered or certified
mail, facsimile message or Federal Express or other nationally recognized
overnight delivery service.  Any notices shall be deemed given upon the earlier
of the date when received at, or the third day after the date when sent by
registered or certified mail or the day after the date when sent by Federal
Express or facsimile to, the address or facsimile number set forth below, unless
such address or facsimile number is changed by notice to the other Parties:
 
If to Buyer:
 
Resource TRS II, Inc.
One Crescent Drive, Suite 203
Navy Yard Corporate Center
Philadelphia, PA 19112
Attention: David J. Bryant
Telecopier: (215) 465-0600


with a required copy to:


Michael S. Yecies
Chief Legal Officer
Resource Capital Corp.
1845 Walnut Street, 10th Floor
Philadelphia, PA 19103
 Telecopier: (215) 761-0465


and to
 
Confidential


 
- 43 -

--------------------------------------------------------------------------------

 

Covington & Burling LLP
The New York Times Building
620 Eighth Avenue
New York, NY 10018
Attention: Philipp Tamussino
Telecopier: (212) 841-1010
If to Seller:


Churchill Financial Holdings LLC
400 Park Avenue
Suite 1510
New York, NY 10022
Attention: Kenneth J. Kencel
Telecopier: (212) 763-4601


with a required copy to:


Kevin C. Dooley
General Counsel
Churchill Financial Group, Inc.
333 South 7th Street, Suite 2400
Minneapolis, MN  55402
Telecopier: (612) 673-6678


12. Governing Law.
 
This Agreement shall be construed and interpreted in accordance with the
internal Laws of the State of New York without regard to any choice of law or
conflict of law, choice of forum or provision, rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive Law of another jurisdiction.  The Parties hereby irrevocably (a)
submit themselves to the non-exclusive jurisdiction of the state and federal
courts sitting in the State of New York, and (b) waive the right and hereby
agree not to assert by way of motion, as a defense or otherwise in any action,
suit or other legal proceeding brought in any such court, any claim that it, he
or she is not subject to the jurisdiction of such court, that such action, suit
or proceeding is brought in an inconvenient forum or that the venue of such
action, suit or proceeding is improper.  EACH PARTY HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER
BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE ACTIONS OF SUCH PARTY IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE AND ENFORCEMENT HEREOF.
 
 
Confidential


 
- 44 -

--------------------------------------------------------------------------------

 
 
13. No Right of Set Off.  No Party may (or may permit its Affiliates to) deduct
from, set off, holdback or otherwise reduce in any manner whatsoever any amount
owed to such Person by the other Parties hereto or their respective Affiliates
under this Agreement or otherwise in connection with the Transactions.  Each
Party, for itself and on behalf of its Affiliates, hereby irrevocable waives any
and all rights it or they may have to assert, claim or make any such set off,
holdback or reduction.
 
{Signature Pages to Follow}
 
 
 
 
Confidential


 
- 45 -

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto as of
the day and year first written above.
 
SELLER:
CHURCHILL FINANCIAL HOLDINGS LLC
         
By:      /s/ Kenneth
J. Kencel                                                    
 
Name: Kenneth J. Kencel
 
Title:   President & CEO
           
BUYER:
RESOURCE TRS II, INC.
         
By:        /s/ David
Bryant                                                           
 
Name:  David Bryant
 
Title:    SVP & CFO

 
 
 
 
Confidential
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

